 Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19         PageID.1    Page 1 of 70




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN


CALI ALLOWAY, on behalf of herself            Case No.
and all others similarly situated,
                                              Hon.
             Plaintiff,
                                              CLASS ACTION COMPLAINT
      v.

GENERAL MOTORS LLC,                           JURY TRIAL DEMANDED

             Defendant.


            CLASS ACTION COMPLAINT AND JURY DEMAND

      Plaintiff Cali Alloway (“Plaintiff”) brings this action against Defendant

General Motors LLC, (“Defendant” or “GM”), by and through her attorneys,

individually and on behalf of all others similarly situated, and alleges as follows:

                                 INTRODUCTION

      1.     This is a class action lawsuit brought by Plaintiff Cali Alloway on

behalf of herself and a class of current and former owners and lessees of model year

2015-2017 GMC Canyon and Chevrolet Colorado vehicles (the “Class Vehicles”).

The Class Vehicles were designed, manufactured, marketed, distributed, sold and

warranted by General Motors LLC (“Defendant” or “GM”) and equipped with




                                          1
    Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19        PageID.2    Page 2 of 70




defective 6L50 transmissions, also manufactured by Defendant.1

        2.    This action arises from Defendant’s failure, despite its longstanding

knowledge, to disclose to Plaintiff and other similarly situated customers that the

Class Vehicles have defective transmissions.

        3.    As explained below, the Class Vehicles were sold with a defective 6L50

Transmission that, among other things, slips, bucks, kicks, jerks and harshly

engages; has premature internal wear, sudden acceleration, delay in downshifts,

delayed acceleration and difficulty stopping the vehicle, and eventually suffers a

catastrophic failure requiring replacement of the transmission (the “Transmission

Defect”).

        4.    This defect, which manifests itself within the limited warranty period

or shortly after the limited warranty period expires, can cause unsafe conditions in

the Class Vehicles, including vehicles suddenly lurching forward, sudden loss of

forward propulsion, and significant delays in acceleration. These conditions present

a safety hazard because they severely affect the driver’s ability to control the

vehicle’s speed, acceleration, and deceleration. Even more troubling, the

Transmission Defect can cause the vehicle to fail to downshift and decelerate when

the brakes are depressed. This crucial defect has put the Plaintiff, as well as countless



1
 Plaintiff reserves the right to amend or add to the vehicle models included in the
definition of Class Vehicles after conducting discovery.

                                           2
 Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19       PageID.3   Page 3 of 70




members of the Class, at risk of great bodily harm.

      5.     Defendant knew, or should have known, of this critical defect at the

time of sale or shortly thereafter when numerous members of the putative class began

complaining of the defect at Defendant’s authorized dealerships. Yet,

notwithstanding this knowledge, GM has routinely failed to repair the Class Vehicles

without charge when the defect manifests.

      6.     Indeed, well before selling the first Class Vehicles, GM was aware of

the defective nature of the 6L50 transmission through complaints it received

regarding the Cadillac CTS—which was equipped with the same 6L50

transmission—starting in 2008. As discussed further, infra, Cadillac CTS owners

complained to the National Highway Traffic Safety Administration (“NHTSA”)

regarding the 6L50 transmission’s woes, including shifting anomalies like delayed

acceleration followed by a sudden, unexpected increase in speed, as well as

premature, catastrophic transmission failure.

      7.     Many owners and lessees of the Class Vehicle have communicated with

Defendant or Defendant’s agents to request that they remedy and/or address the

defect and/or resultant damage at no expense to the consumer. Defendant has

routinely failed to do so.

      8.     Defendant has also refused to take any action to correct this concealed

manufacturing and design defect when it reveals itself outside the warranty period.


                                         3
 Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19        PageID.4   Page 4 of 70




Given Defendant’s knowledge of the latent defect, GM’s attempt to limit the

warranty is unconscionable and unenforceable.

      9.     Despite knowledge conveyed to Defendant by information from its

affiliated dealerships, National Highway Traffic Safety Administration (“NHTSA”)

consumer complaints, and its own internal records, including durability testing,

Defendant has not recalled the Class Vehicles to repair the defective transmissions,

offered its customers suitable repairs free of charge, or offered to reimburse

consumers forced to pay for the repairs out-of-pocket.

      10.    The Transmission Defect is inherent in each of the Class Vehicles and

present at the time of sale.

      11.    Had Plaintiff and other Class members known the consequences of the

defective transmissions, they would not have bought or leased the Class Vehicles or

would have paid substantially less for them.

      12.    Accordingly, Plaintiff brings this action to redress General Motors’

violations of the Florida Deceptive and Unfair Trade Practices Act, the Magnuson-

Moss Warranty Act, breaches of express and implied warranty, common law fraud

and unjust enrichment.

                               JURISDICTION & VENUE

      13.    This Court has subject matter jurisdiction of this action pursuant to 28

U.S.C. § 1332 of the Class Action Fairness Act of 2005 because: (i) there are 100 or


                                         4
 Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19          PageID.5    Page 5 of 70




more class members, (ii) there is an aggregate amount in controversy exceeding

$5,000,000, exclusive of interest and costs, and (iii) there is minimal diversity

because at least one plaintiff and one defendant are citizens of different States. This

court has supplemental jurisdiction over the state law claims pursuant to 28 U.S.C.

§ 1367.

      14.    This Court has personal jurisdiction over Defendant because it has

conducted substantial business in this judicial district, and intentionally and

purposefully placed Class Vehicles into the stream of commerce within this district

and throughout Michigan and the United States.

      15.    Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391

because Defendant transacts business in this district, is subject to personal

jurisdiction in this district, and is therefore deemed to be a citizen of this district.

Additionally, there are one or more authorized GM dealers within this district and

Defendant has advertised in this district and has received substantial revenue and

profits from its sales and/or leasing of Class Vehicles in this district, including to

Plaintiff and other members of the Class; therefore, a substantial part of the events

and/or omissions giving rise to the claims occurred within this district.

                                      PARTIES

Plaintiff Alloway

      16.    Plaintiff Cali Alloway is a Florida citizen who currently resides in


                                           5
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19        PageID.6   Page 6 of 70




Kissimmee, Florida.

      17.   On or around September 1, 2016, Plaintiff purchased a new 2016

Chevrolet Colorado from Don Mealey Chevrolet in (“Don Mealey”), an authorized

GM dealer in Clermont, FL.

      18.   Passenger safety and reliability were factors in Plaintiff’s decision to

purchase the Chevrolet Colorado. Before purchasing her vehicle, Plaintiff spent time

researching the Chevrolet Colorado on GM’s corporate website, on authorized

dealership websites, and through general online searches using a web browser (i.e.

Google). Further, Plaintiff was exposed to commercial marketing for the Chevrolet

Colorado. Based on her research, Plaintiff believed that the Chevrolet Colorado

would be safe and reliable. Plaintiff also test drove the vehicle with a dealership

salesperson and inspected the window sticker before buying her vehicle.

      19.   Had GM disclosed the Transmission Defect before Plaintiff purchased

her vehicle, Plaintiff would not have purchased her Class Vehicle.

      20.   Since purchasing her vehicle, Plaintiff has experienced symptoms of

the Transmission Defect on multiple occasions. On or about November 22, 2017, at

4,912 miles, Plaintiff delivered her vehicle to Don Mealey complaining, as recited

in the dealer-generated repair order, that “THE VEHICLE IS SHUDDERING ON

ACCELERATION. HAPPENS BETWEEN 30-60MPH BEFORE IT SMOOTHS

(sp) OUT. HAPPENS AFTER VEHICLE HEATS UP.” The dealership confirmed


                                         6
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19    PageID.7   Page 7 of 70




Plaintiff’s complaint, finding that “VEHICLE HAD TORQUE CONVERTER

SHUDDER,” and ultimately “REPLACED TORQUE CONVERTER & FILGER,

FLUSHED COOLER (FLUSH CODE 5AD1EF5), FILLED WITH FLUIDS AND

ROAD TESTED-OK.” The vehicle was thereafter returned to Plaintiff but remained

unfixed.

      21.   On or about November 2, 2019, at 8,732 miles, Plaintiff returned to

Don Mealey complaining, as recited in the dealer-generated repair order, that

“VEHICLE WILL ACCELERATE ON ITS OWN; NO SES LIGHTS;

CUSTOMER STATES THAT THE VEHICL EWHILE DRIVIGN WITH CRUISE

CONTROL SET THE VEHICLE LURCHED FORWARD. HAPPENED AGAIN

WHILE JUST DRIVING DOWN THE ROAD. HAPPENS AFTER VEHICLE

HAS BEEN FUNNING AND IS HOT.” Plaintiff also complained that “TTHE (sp)

VEHICLE IS CLUNKING INTO GEAR AND THAT THE VEHICLE HAS TO BE

ACCELERATED VERY HARD TO GET IT TO GO INOT GEAR.” For both

complaints, the dealership confirmed Plaintiff’s complaints and “USED GDS TO

CONFIRM TORQUE CONVERTER CLUTCH APPLY SHUDDER PER

BULLETIN# 18-NA-177. SHUDDER WAS PRESENT…. INSTRUCTED TO

REPLACE TRANSMISSION FLUID. REMOVED TRANSMISSION FLUID

PAN, CLEANED PAN & MAGNET AND RESINTALLED PAN. REFILLED

TRANSMISSION FLUID AND TEST DROVE VEHICLE – SHUDDER STILL


                                      7
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19          PageID.8    Page 8 of 70




PRESENT….         REMOVED          TRANSMISSION,          REPLACED          TORQUE

CONVERTER AND FLUSHED COOLER (FLUSH CODE CBFCEB4).

REINSTALLED TRANSMISSION. FILLED WITH FLUID AND TEST DROVE

VEHICLE SHUDDER GONE.” The vehicle was then returned to Plaintiff and

remained unfixed.

      22.    Plaintiff’s vehicle continues to suffer from the Transmission Defect and

has never been satisfactorily repaired.

      23.    At all times, Plaintiff, like all Class Members, has driven her vehicle in

a foreseeable manner and in the manner in which it was intended to be used.

      24.    Neither Defendant nor any of its agents, dealers or other representatives

informed Plaintiff of the existence of the Transmission Defect prior to purchase.

Defendant

      25.    Defendant General Motors, LLC is a limited liability company

organized under Delaware law with its principal office located at 300 Renaissance

Center, Detroit, Michigan 48265.

      26.    Defendant is an automobile design, manufacturing, distribution, and

service corporation doing business within the United States. Furthermore,

Defendant, through its various entities, designs, develops, manufactures, distributes,

markets, sells, leases, warrants, services, and repairs passenger vehicles throughout

all fifty States under several prominent brand names, including but not limited to


                                          8
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19         PageID.9   Page 9 of 70




Chevrolet, Buick, GMC, GM, and Pontiac (which include Class Vehicles).

      27.    GM sells vehicles through a network of authorized dealerships that are

the agents of GM, and under extensive control of GM.

                TOLLING OF STATUTES OF LIMITATIONS

      28.    Any applicable statute(s) of limitations have been tolled by GM’s

knowing and active concealment and denial of the facts alleged herein. Plaintiff and

the members of the Class could not have reasonably discovered the true, latent nature

of the defective transmissions until shortly before this class action litigation was

commenced.

      29.    GM was and remains under a continuing duty to disclose to Plaintiff

and the members of the Class the true character, quality and nature of the Class

Vehicles, that the Transmission Defect results from a poor design and/or failures in

the manufacturing process, will require costly repairs, poses safety concerns, and

diminishes the resale value of the Class Vehicles, in addition to causing Class

members to pay out-of-pocket costs to repair their Vehicles. As a result of GM’s

active concealment, any and all applicable statutes of limitations otherwise

applicable to the allegations herein have been tolled.

                           FACTUAL ALLEGATIONS

A.    Brief Overview of the Class Vehicles’ Transmissions
      30.    The 6L50 transmission is a 6-speed automatic transmission designed


                                          9
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19        PageID.10    Page 10 of 70




and manufactured by General Motors and was first introduced in the 2007 Cadillac

STS and SRX vehicles with V-8 engines.

      31.    The engines in the Class Vehicles produce power and then send that

power to the 6L50 automatic transmission. The transmission then takes that power

and delivers it to the rear drive wheels of the Class Vehicle, while ensuring the

engine stays within predetermined revolutions per minute (“RPMs”). The

transmission also seeks to maximize the efficiency of the Class Vehicles’ engines

by balancing fuel consumption and torque.

      32.    As background, transmissions use toothed gears that interact with each

other to produce torque. The term “gear ratio” refers to the relationship between

gears. For example, if an input gear has 20 teeth and it interacts with an output gear

that has 10 teeth, the 10-tooth gear must spin twice to fully spin the 20-tooth gear.

A gear ratio is then calculated by taking the number of teeth on the output gear and

dividing it by the input gear. In this example, the gear ratio would be 1:2 (typically

expressed as 0.5:1).

      33.    Automatic transmissions automate the switching of gears using multi-

plate clutches, which adjust according the speed that the vehicle is traveling. Thus,

instead of manually operating a clutch, the vehicle’s transmission constantly

monitors and engages and disengages gears according to the speed at which the

vehicle is moving. This is done through the use of fluid pressure, which provides the


                                         10
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19          PageID.11    Page 11 of 70




necessary pressure to activate clutches and bands that in turn determines what gear

to engage.

B.    The Defect in Class Vehicles
      34.    The Class Vehicles were sold with a defective 6L50 Transmission that,

among other things, slips, bucks, kicks, jerks and harshly engages; has premature

internal wear, sudden acceleration, delay in downshifts, delayed acceleration and

difficulty stopping the vehicle, and eventually suffers a catastrophic failure requiring

replacement of the transmission.

C.    GM’s Longstanding Knowledge of the Defect
      35.     GM learned of the defective transmissions in 2014, if not earlier, and

well before it began to sell and lease Class Vehicles, yet failed to disclose the

Transmission Defect to Plaintiff and Class members through its advertising,

including on vehicle window stickers or at the point of sale or lease.

      36.    GM, an experienced and sophisticated vehicle manufacturer, learned of

the Transmission Defect through, inter alia, (1) records from the National Highway

Traffic Safety Administration (“NHTSA”), (2) customer complaints, (3) its own

records of customers’ complaints, (4) dealership repair records and requests for

technical assistance, (5) warranty and post-warranty claims, (6) pre- and post-release

internal durability testing, (7) Technical Service Bulletins, and (8) other various

sources, yet failed to notify consumers prior to purchase of the nature and extent of


                                          11
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19       PageID.12   Page 12 of 70




the Transmission Defect plaguing Class Vehicles, or provide any adequate post-

purchase remedy.

      1.    Complaints Lodged with NHTSA
      37.   Federal law requires automakers like GM to be in close contact with

NHTSA regarding potential auto defects, including imposing a legal requirement

(backed by criminal penalties) compelling the confidential disclosure of defects and

related data by automakers to NHTSA, including field reports, customer complaints,

and warranty data. See TREAD Act, Pub. L. No. 106-414, 114 Stat. 1800 (2000).

      38.   Automakers, including GM, have a legal obligation to identify and

report emerging safety-related defects to NHTSA under the Early Warning Report

requirements. Id. Similarly, automakers, including GM, monitor NHTSA databases

for consumer complaints regarding their automobiles as part of their ongoing

obligation to identify potential defects in their vehicles, including safety-related

defects. Id. Thus, GM knew or should have known of the many complaints about the

Transmission Defect logged by NHTSA ODI, and the content, consistency, and large

number of those complaints alerted, or should have alerted, GM to the Transmission

Defect.

      39.   Starting in 2008, Cadillac CTS owners, whose vehicles were equipped

with the same 6L50 transmission, complained to NHTSA regarding shifting

anomalies including delayed acceleration followed by a sudden, unexpected increase


                                        12
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19     PageID.13    Page 13 of 70




in speed. For example, on July 18, 2008, a CTS owner filed the following complaint

with the National Highway Traffic Safety Administration (“NHTSA”):

      DATE OF INCIDENT: July 17, 2008
      DATE COMPLAINT FILED: July 18, 2008
      NHTSA/ODI ID: 10234780
      SUMMARY:


      MY 2008 CADILLAC CTS V6 DI AWD HAS A DANGEROUS
      ACCELERATION LAG WHEN YOU STEP ON THE GAS TO PASS
      OR GET OUT OF THE WAY OF A HAZARD IN ROAD. THERE IS
      ABOUT A 1-2 SEC LAG BETWEEN STEPPING ON PEDAL AND
      RPMS MOVING, AND ABOUT ANOTHER SECOND OR SO BEFORE
      ANY PICK UP HAPPENS. DOESN'T SOUND LIKE MUCH, BUT NO
      OTHER CAR I HAVE HAD, DID THIS. AT THE SPEED OF
      ONCOMING VEHICLES, A 1-2 SECOND LAG CAN MEAN A 30 - 60
      YARDS OF DISTANCE BEING TRAVELED BY AN ONCOMING
      CAR OR TRUCK. THAT SIGHT FILLS UP REAR VIEW MIRROR
      FAST. IN MY OPINION, THIS IS A SERIOUS DESIGN FLAW AND
      POTENTIALLY DEATH CAUSING DEFECT. THIS HAPPENS
      ANYTIME I NEED QUICK ACCELERATION, AND IS ALSO
      HAPPENING IN OTHER CARS I TRIED AT DEALERSHIP TO SEE
      IF IT WAS JUST MINE. *TR
Another CTS owner complained to NHTSA in 2010:

      DATE OF INCIDENT: August 9, 2010
      DATE COMPLAINT FILED: October 12, 2010
      NHTSA/ODI ID: 10360085
      SUMMARY:


      ….TL*THE CONTACT OWNS A 2010 CADILLAC CTS. THE
      CONTACT STATED THAT WHEN SHE DEPRESSED THE
      ACCELERATOR PEDAL, THE VEHICLE WAS SLOW TO
      ACCELERATE. AFTER A FEW SECONDS, THE VEHICLE WOULD
      MOVE FORWARD AS IF IT HAD BEEN REAR-ENDED AND THEN
      THE SPEED WOULD INCREASE. THE FAILURE OCCURRED
      NUMEROUS TIMES. THE VEHICLE WAS TAKEN TO AN
                                       13
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19     PageID.14   Page 14 of 70




      AUTHORIZED DEALER SEVERAL TIMES BUT THE FAILURE
      COULD NOT BE DETERMINED. THE TRANSMISSION FLUID,
      PISTON, FILTER AND FUEL KIT WERE REPLACED BUT THE
      FAILURE OCCURRED. THE CONTACT CALLED THE
      MANUFACURER WHO TOOK A COMPLAINT AND STATED THAT
      THEY WOULD TRY TO CORRECT THE PROBLEM. THE FAILURE
      MILEAGE WAS 1,819 AND THE CURRENT MILEAGE WAS 3,324.
Another CTS owner complained to NHTSA in 2013:


      DATE OF INCIDENT: January 5, 2013
      DATE COMPLAINT FILED: January 23, 2013
      NHTSA/ODI ID: 10494477
      SUMMARY:


      ….THE TRANSMISSION IS NOT SHIFTING RIGHT IT HAS A
      DELAY THEN SHIFTS VERY HARD. THE CAR IS VERY HARD TO
      DRIVE. *TR

      40.    Cadillac CTS owners also reported premature, catastrophic

transmission failure:

      DATE OF INCIDENT: January 16, 2010
      DATE COMPLAINT FILED: April 25, 2010
      NHTSA/ODI ID: 10327348
      SUMMARY:

FAILURE OF TRANSMISSION IN 2009 CTS CADILLAC WHILE DRIVING
    ON INTERSTATE HIGHWAY - PART REPLACED WITH NEW PART
    BY COMPANY. *TR

      DATE OF INCIDENT: March 25, 2015
      DATE COMPLAINT FILED: May 19, 2015
      NHTSA/ODI ID: 10717261
      SUMMARY:

THE SPLINE ON THE TRANSMISSION STRIPPED OUT BECAUSE OF
    RUST AND I BELIEVE POOR WORKMANSHIP. THE VEHICLE
                                       14
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19       PageID.15   Page 15 of 70




      JUST WENT OUT OF WARRANTY TWO MONTHS AGO. IT WILL
      COST ME APROX. $4000. TO REPAIR. POTENTIAL HAZZARD. IF I
      WERE ON THE INTERSTATE IT MAY HAVE CAUSED A
      TERRIBLE ACCIDENT. WHEN WILL GM HAVE A RECALL SO I
      CAN GET MY MONEY BACK?

DATE OF INCIDENT: April 3, 2017
DATE COMPLAINT FILED: January 23, 2013
NHTSA/ODI ID: 11000171
SUMMARY:

TL* THE CONTACT OWNS A 2013 CADILLAC CTS. THE CONTACT
     STATED THAT THE VEHICLE COULD NOT BE SHIFTED INTO
     REVERSE AND HAD DIFFICULTY STOPPING. THE VEHICLE WAS
     TAKEN TO CAPITOL CADILLAC WHERE IT WAS DIAGNOSED
     THAT THE TRANSMISSION WAS DEFECTIVE DUE TO A LEAK
     AND NEEDED TO BE REPLACED. THE MANUFACTURER WAS
     NOTIFIED OF THE FAILURE AND INFORMED THE CONTACT
     THAT THE REMEDY WOULD BE AT HIS EXPENSE. THE
     CONTACT STATED THAT HE WAS NEVER NOTIFIED BY THE
     DEALER OF ANY TRANSMISSION ISSUES, EVEN THOUGH THE
     MANUAL STATED THAT THEY WERE SUPPOSED TO CHECK.
     THE FAILURE MILEAGE WAS APPROXIMATELY 93,000.

      41.   With respect to the Class Vehicles themselves, the following are but a

few examples of the many complaints concerning the defect available through

NHTSA’s web site, www.safercar.gov. Many of the complaints reveal that GM,

through its network of dealers and repair technicians, was made aware of the

defective transmissions. In addition, the complaints indicate that despite having

knowledge of the defect and the exact vehicles affected thereby, GM often refused

to diagnose the defect or attempt to repair it while Class Vehicles were still under

warranty. The comments reproduced below are but a sampling of available


                                        15
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19   PageID.16   Page 16 of 70




complaints:

2015 GMC Canyon

      a. DATE OF INCIDENT: May 1, 2015
         DATE COMPLAINT FILED: June 30, 2015
         NHTSA/ODI ID: 10731339
         SUMMARY:

         TRANSMISSION DOES NOT DOWN SHIFT AT SPEEDS
         BETWEEN 27 MPH AND 40 MPH, AT 30 MPH YOU HAVE TO PUT
         PEDAL TO THE FLOOR THEN IT WILL SHIFT AND
         TACHOMETER GOES AROUND 4000 AND TAKES OFF LIKE A
         DRAGSTER. WATCH OUT FOR THE GUY IN FRONT OF YOU!
         NOW HIT THE BRAKES, REAL CUTE. DEALER TESTED SAID
         YES IT DOES IT BUT WE NEED A TSB BEFORE WE CAN DO
         ANYTHING CALLED GMC THEY SAID FILE A COMPLAINT
         WITH NHTSA THAT I THINK IS PRETTY CUTE ALSO $ 38000
         AND YOUR TOLD TO FILE A COMPLAINT.

         @CARCOMPLAINTS.COM               PEOPLE      ALREADY       THERE
         COMPLAINING ALSO.

      b. DATE OF INCIDENT: December 18, 2015
         DATE COMPLAINT FILED: December 18, 2015
         NHTSA/ODI ID: 10811142
         SUMMARY:

         VEHICLE SHIFTING LAGS AND HESITATES THEN ENGAGES
         ABRUPTLY      CAUSING    UNSAFE    ACCELERATION.
         SPECIFICALLY ENTERING AN ON-RAMP. WHEN TRYING TO
         MERGE INTO TRAFFIC FROM A SLOWER RAMP SPEED TO
         JOIN HIGHWAY SPEEDS THE VEHICLE STRUGGLES TO FIND
         THE PROPER GEAR. IN ORDER TO OFFSET THIS PROBLEM
         THE DRIVER NEEDS TO DEPRESS THE ACCELERATOR
         FURTHER TO HELP THE TRANSMISSION DOWNSHIFT TO A
         LOWER GEAR. HOWEVER, DOING SO WHILE THE
         TRANSMISSION IS SEARCHING FOR THE PROPER GEAR
         CAUSES THE VEHICLE TO SUDDENLY LURCH FORWARD
         WITH MORE FORCE AND ACCELERATION THEN IS REQUIRED
                                     16
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19   PageID.17   Page 17 of 70




         OR SAFE. I HAVE BROUGHT MY TRUCK INTO THE
         DEALERSHIP TWICE FOR THIS ISSUE AND WAS TOLD THAT
         GM STATES THAT THIS IS THE NORMAL OPERATING
         CONDITIONS OF THE TRUCK. I FEEL THIS IS NOT AN
         ADEQUATE RESPONSE AND CERTAINLY DOES NOTHING TO
         ADDRESS THE SAFETY ISSUE OF A TRANSMISSION THAT
         DISENGAGES TO SEARCH FOR A PROPER GEAR AND THEN
         REENGAGES ABRUPTLY CAUSING THE DRIVER TO MAKE
         UNNECESSARY AND UNSAFE ADJUSTMENTS TO KEEP THE
         VEHICLE UNDER CONTROL.

      c. DATE OF INCIDENT: November 20, 2015
         DATE COMPLAINT FILED: January 28, 2016
         NHTSA/ODI ID: 10822934
         SUMMARY:

         VEHICLE UPSHIFTS TOO EARLY AT LOW SPEEDS REQUIRING
         ADDITIONAL ACCELERATOR INPUT THEN DOWNSHIFTS 2
         GEARS TO COMPENSATE. THIS HAPPENS REGULARLY WHEN
         GOING AROUND 15-20 MILES AN HOUR UPHILL OR WHILE
         MAKING RIGHT TURNS WHILE VEHICLE IS IN MOTION.
         WHEN THE VEHICLE IS SEARCHING FOR THE CORRECT
         GEAR THE ACCELERATOR PEDAL IS NUMB FOR AT LEAST 2
         SECONDS REQUIRING AT LEAST 90 PERCENT THROTTLE
         THEN IT FINALLY PICKS A LOW GEAR AND VIOLENTLY
         THROWS THE DRIVER AND PASSENGERS BACK AND ROARS
         TO LIFE. THE 2 OR MORE SECONDS OF HESITATION COULD
         BE VERY DANGEROUS IN AN EMERGENCY SITUATION WHEN
         QUICK ACCELERATION IS NEEDED. MY CONCERNS WERE
         VOICED TO BOWSER BUICK GMC ON 11/20/2015 DURING MY
         FIRST OIL CHANGE AND THEY PROVIDED ME WITH SERVICE
         BULLETIN #PIP5342 WHICH STATES "SHUDDER OR CHUGGLE
         WHEN ACCELERATING AT LOW SPEEDS OF 12-15 MPH IN
         SECOND GEAR IS NORMAL OPERATION OF THE AUTOMATIC
         TRANSMISSION AND THE TORQUE CONVERTER CLUTCH. NO
         REPAIR ATTEMPTS SHOULD BE ATTEMPTED TO ADDRESS
         THIS CONCERN" THEY REFUSED TO MAKE ANY REPAIRS
         AND SAID THAT I WAS ADDED TO A LIST OF OTHERS WITH
         SIMILAR COMPLAINTS.


                                     17
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19   PageID.18   Page 18 of 70




      d. DATE OF INCIDENT: August 8, 2015
         DATE COMPLAINT FILED: February 26, 2016
         NHTSA/ODI ID: 10838732
         SUMMARY:

         I WOULD JUST LIKE TO ADD MY TRUCK TO THE
         COMPLAINTS.

         I AM AT 24000KM ON MY CANYON AND THE TRANSMISSION
         STILL HASN'T LEARNED ANYTHING.

         THE TRANSMISSION PROBLEMS ARE THE EXACT SAME AS
         THE OTHER COMPLAINTS ON HERE.

         ITS HORRIBLE AND UNSAFE               DRIVING     THIS    TRUCK
         EVERYDAY IN THE CITY.

         THIS ISSUE NEEDS TO BE TAKEN CARE OF BEFORE AN
         ACCIDENT DOES HAPPEN.

         ISSUE: TRANSMISSION PROGRAMING

      e. DATE OF INCIDENT: October 30, 2015
         DATE COMPLAINT FILED: March 15, 2016
         NHTSA/ODI ID: 10849868
         SUMMARY:

         THE TRUCK CHUGS AND HESITATES RANDOMLY WHEN A
         DOWN SHIFT IS REQUIRED. GENERALLY THIS RANDOM
         HESITATION IS JUST ANNOYING. AT TIMES THE VEHICLE
         WILL NOT DOWNSHIFT FOR A CONSIDERABLE TIME. WHEN
         MAKING MANEUVERS IN AND AROUND TRAFFIC THE
         TRUCKS POOR SHIFTING CAUSES THE TRUCK TO JERK AND
         NOT ACCELERATE. WHEN THE TRUCK WILL EVENTUALLY
         DOES DOWN SHIFT THE GAS PEDAL MUST BE ALL THE WAY
         AT THE FLOOR AND ACCELERATES AT FULL SPEED.
         BULLETIN PIP5342A SUPPOSEDLY ADDRESSES THE
         CONCERN BUT SAYS IT IS NORMAL. GM TELLS THE DEALER
         NOT TO ATTEMPT TO FIX. I HAVE HAD MULTIPLE TIMES
         WHERE THIS PROBLEM HAS PUT ME AT RISK FOR AN
                                     18
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19   PageID.19   Page 19 of 70




         ACCIDENT.

      f. DATE OF INCIDENT: April 16, 2016
         DATE COMPLAINT FILED: April 16, 2016
         NHTSA/ODI ID: 10859876
         SUMMARY:

         WHILE DRIVING AT LOW SPEEDS THE TRANSMISSION SEEMS
         TO FLOAT BETWEEN GEARS AS IF TRYING TO FIND THE
         PROPER GEAR. NORMALLY IT TAKES SO LONG THAT I HAVE
         TO PUSH DOWN ON THE GAS TO FORCE THE TRUCK TO
         SHIFT. IT DOES TO A LOWER GEAR WHICH MAKES IT JUMP
         FROM THE EXCESS POWER. AT HIGH SPEEDS, PRESSING ON
         THE GAS PEDAL IS NON RESPONSIVE AS THE TRANSMISSION
         CONTINUES TO LOOK FOR THE RIGHT GEAR. A MANUAL FIX
         FOR SAFETY PURPOSES (ESPECIALLY IN TRAFFIC AND NEED
         AN ANSWER FROM MY TRANSMISSION) IS TO CHANGE IT TO
         MANUAL SHIFTING WHERE I CONTROL THE GEARS. THIS IS
         A BAND AID FIX AT THE MOMENT AND IS QUITE
         INTERESTING THAT I AM ABLE TO SHIFT MY VEHICLE
         BETTER THAN A COMPUTER. PLEASE LOOK INTO THIS
         ISSUE. I AM GOING TO TAKE IT TO THE DEALERSHIP BUT AS
         I READ IN THE NUMEROUS REPORTS FROM OTHER 2015
         CANYON OWNERS....GMC IS NOT ADMITTING OR DOES NOT
         HAVE A FIX. THIS ISSUE OCCURS ALL THE TIME SO
         SELECTING A DATE OF WHEN THIS ISSUE HAPPENED IS NOT
         EFFECTIVE.

      g. DATE OF INCIDENT: April 25, 2016
         DATE COMPLAINT FILED: April 25, 2016
         NHTSA/ODI ID: 10861242
         SUMMARY:

         AT LOW SPEEDS, DOESN'T MATTER IF YOU ARE TURNING OR
         GOING STRAIGHT, THE TRANSMISSION WILL NOT SHIFT
         PROPERLY WHEN APPLYING PRESSURE TO THE GAS PEDAL.
         IT FEELS LIKE YOU ARE DRIVING A MANUAL
         TRANSMISSION IN 4TH GEAR WHEN IT SHOULD BE IN 2ND.
         WHEN IT DOES SHIFT, IT WILL DROP TWO GEARS AND YOU
         COULD BE ON TOP OF THE CAR IN FRONT OF YOU. THE
                                     19
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19   PageID.20   Page 20 of 70




         CANYON'S TRANSMISSION IS NOT PREDICTABLE AND
         COULD PUT YOU IN A DANGEROUS POSITION IN TRAFFIC.
         HAVE HAD THE VEHICLE AT THE DEALER WHERE THEY
         APPLIED AN UPDATE PER A GM BULLETIN, HELPED SOME
         BUT STILL HAVE THE PROBLEM. TRANSMISSION MAKES A
         TERRIBLE GRINDING/HOWLING NOISE AT LOW SPEED. GM
         SAYS THIS IS A NORMAL CHARACTERISTIC OF THIS TRUCK,
         I SAY IT IS DANGEROUS. GM NEEDS TO BETTER ADDRESS
         THIS PROBLEM THAN THEY HAVE. THIS HAPPENS
         EVERYDAY THE TRUCK IS DRIVEN.

      h. DATE OF INCIDENT: June 7, 2016
         DATE COMPLAINT FILED: June 7, 2016
         NHTSA/ODI ID: 10873120
         SUMMARY:

         VEHICLE WILL NOT DOWN SHIFT WHEN SLOWING FROM A
         HIGHER SPEED AND THEN NEEDING TO ACCELERATE.
         VEHICLE WILL "CHUG" AND SQUAT UNTIL IT EVENTUALLY
         DOWN SHIFTS, OFTEN TIMES THROUGH TWO OR MORE
         GEARS CAUSING OVER ACCELERATION AND OVER
         REVVING OF ENGINE. COUPLE OF TIMES WHEN COMING TO
         FULL STOP AT STOP SIGN, VEHICLE STAYS IN 5TH OR 6TH
         GEAR UPON ACCELERATION FOR A FEW SECONDS AND
         THEN JUMPS GEARS TO PICK UP SPEED. DRIVING ON CRUISE
         IN MODERATE HILLS, VEHICLE WILL NOT DOWN SHIFT
         SOON ENOUGH UNTIL EVENTUALLY ENOUGH SPEED IS
         LOST THAT VEHICLE DOWN SHIFTS MULTIPLE GEARS FROM
         APPROXIMATELY 1800 RPM TO WELL OVER 3000. PROBLEM
         MANIFESTS ITSELF IN BOTH CITY AND HIGHWAY DRIVING.

      i. DATE OF INCIDENT: August 10, 2015
         DATE COMPLAINT FILED: July 7, 2016
         NHTSA/ODI ID: 10883211
         SUMMARY:

         THE TRUCK DOES NOT SHIFT PROPERLY, I EXPERIENCE
         ROUGH SHIFTS. IT DOESN'T DOWNSHIFT, FEELS LIKE TRUCK
         IS MISFIRING, AND I EXPERIENCE SLOW THROTTLE
         RESPONSE. OVERALL I DON'T FEEL SAFE IN THIS TRUCK
                                     20
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19   PageID.21   Page 21 of 70




         AND SINCERELY REGRET MY PURCHASE. I'VE GIVEN THE
         TRANSMISSION A CHANCE TO BREAK IN AND LEARN, BUT
         IT'S A REAL PROBLEM. *TR

      j. DATE OF INCIDENT: May 25, 2016
         DATE COMPLAINT FILED: July 15, 2016
         NHTSA/ODI ID: 10885180
         SUMMARY:

         THE TRANSMISSION DOES NOT DOWN SHIFT WHEN
         CLIMBING A SMALL HILL IN NORMAL TRAFFIC AT NORMAL
         SPEEDS. I CONSTANTLY HAVE TO USE THE MANUAL
         TRANSMISSION TO MAKE THE TRUCK DOWNSHIFT OR I
         HAVE TO PRESS ON THE GRASS IN ORDER TO BRING THE
         RPM UP A LITTLE HIGHER USING MORE FUEL THAN
         REQUIRED. THIS IN ITSELF IS DANGEROUS SINCE I AM IN
         THEN MIDDLE OF TRAFFIC. WHEN I PURCHASED THE TRUCK
         NONE OF THE RECALL WERE ON CARAFE NOR DID THE
         DEALER INFORM ME THAT THIS VEHICLE TYPE AND MODEL
         HAS ALREADY HAD SEVERAL RECALLS AFFECTING ITS
         PERFORMANCE AND SAFETY. THERE IS ALSO SOMETHING
         WRONG WITH THE DEFROST SYSTEM WHETHER ITS ON
         HEAT OR COOL. THERE IS A RATTLING NOISE THAT CAN BE
         HEARD OVER THE FAN NOISE WHEN THE VEHICLE AIR
         CONDITIONER IS SWITCH TO THE DEFROST MODE. I AM
         TRULY DISAPPOINTED AND VERY CONCERNED FOR MY
         SAFETY. GM SHOULD HAVE PULLED THIS VEHICLE OFF THE
         MARKET!

      k. DATE OF INCIDENT: July 19, 2016
         DATE COMPLAINT FILED: August 1, 2016
         NHTSA/ODI ID: 10892191
         SUMMARY:

         HAVE 20000 MILES ON TRUCK AND TRANSMISSION STILL
         DOES ACCELERATE SMOOTHLY.THERE IS HESITATION
         WHILE TRANSMISSION FIND RIGHT GEAR.WHILE TOWING
         TRAVEL TRAILER TRANSMISSION WILL ACCELERATE BUT
         NOT   DEACCELERATE     TILL  I   REDUCE    SPEED
         MANUALLY.VERY DANGEROUS.
                                     21
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19   PageID.22   Page 22 of 70




      l. DATE OF INCIDENT: June 1, 2015
         DATE COMPLAINT FILED: August 26, 2016
         NHTSA/ODI ID: 10898995
         SUMMARY:
         I HAVE SAME COMPLAINT AS SEVERAL OTHERS IN THE
         NHTSA CUSTOMER COMPLAINT SECTION. BASICALLY THE
         TRANSMISSION FAILS TO DOWNSHIFT AT LOWER SPEEDS
         CAUSING    THE     VEHICLE     TO  HESITATE  WHEN
         ACCELERATION IS NEEDED UNTIL IT DOWNSHIFTS
         APPROPRIATELY. PRESSING DOWN HARD ON THE
         ACCELERATOR WILL RESULT IN A DOWNSHIFT, BUT THIS IS
         A POTENTIALLY DANGEROUS MANEUVER IN CROWED
         ROAD CONDITIONS. I HAVE ALSO GONE TO MANUAL
         TRANSMISSION MODE BUT THIS IS ALSO POTENTIALLY
         DANGEROUS IN CROWDED CONDITIONS AND CERTAINLY
         INCONVENIENT. SEEMS THE VOLUME OF THIS COMPLAINT
         WARRANTS A GMC RESPONSE.

      m. DATE OF INCIDENT: May 29, 2015
         DATE COMPLAINT FILED: October 4, 2016
         NHTSA/ODI ID: 10913779
         SUMMARY:

         WHILE DRIVING AT A STEADY SPEED, WHEN ATTEMPTING
         TO LIGHTLY OR MODERATELY ACCELERATE, A LACK OF
         POWER IS NOTICED DUE TO TORQUE CONVERTER LOCKUP.
         ENGINE COMES CLOSE TO STALLING OUT. IN MAY 2016, I
         WAS INFORMED GM ENGINEERING WAS AWARE OF THE
         PROBLEM WERE WORKING ON A SOLUTION. DURING A
         FOLLOWUP VISIT IN SEPTEMBER 2016, I WAS INFORMED
         THAT GM NO LONGER CONSIDERED IT A PROBLEM AND
         WERE NO LONGER WORKING ON A SOLUTION. GM TAC # 8-
         2110571583. THERE HAS NOT BEEN A SPECIFIC ACCIDENT
         RELATED TO A LACK OF ACCELERATION WHEN EXPECTING
         TO ACCELERATE, THERE REMAINS THE POTENTIAL
         ESPECIALLY WHEN MERGING INTO FREEWAY TRAFFIC
         DURING PEAK TRAVEL TIMES. THE GM DISTRICT SERVICE
         MGR DROVE THE TRUCK AND INFORMED ME THAT THERE
         WAS NO ISSUE AS HE DROVE THE SAME VEHICLE TYPE AND
                                     22
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19   PageID.23   Page 23 of 70




         HAD THE SAME PERFORMANCE. PER RECENT GM
         MARKETING, THE 2017 GMC CANYON FEATURES A
         COMPLETELY RE-DESIGNED TRANSMISSION. I BELIEVE THIS
         ISSUE WITH THE TRANSMISSION IS A SAFETY ISSUE CAUSED
         BY A POORLY DESIGNED TRANSMISSION.

      n. DATE OF INCIDENT: January 1, 2016
         DATE COMPLAINT FILED: February 28, 2017
         NHTSA/ODI ID: 10957494
         SUMMARY:

         TRUCK TRANSMISSION CAUSES DANGEROUS DRIVING
         CONDITIONS I HAVE SAME COMPLAINT AS SEVERAL
         OTHERS IN THE NHTSA CUSTOMER COMPLAINT SECTION.
         BASICALLY THE TRANSMISSION FAILS TO DOWNSHIFT AT
         LOWER SPEEDS CAUSING THE VEHICLE TO HESITATE WHEN
         ACCELERATION IS NEEDED UNTIL IT DOWNSHIFTS
         APPROPRIATELY. PRESSING DOWN HARD ON THE
         ACCELERATOR WILL RESULT IN A DOWNSHIFT, BUT THIS IS
         A POTENTIALLY DANGEROUS MANEUVER IN CROWED
         ROAD CONDITIONS.

      o. DATE OF INCIDENT: May 30, 2015
         DATE COMPLAINT FILED: March 5, 2017
         NHTSA/ODI ID: 10958722
         SUMMARY:

         BETWEEN 20 AND 40 MPH TRUCK FAILS TO SHIFT TO A
         LOWER GEAR AND INCREASE SPEED. THIS CAUSES THE
         DRIVER TO KEEP PRESSING ON THE GAS AND THEN VEHICLE
         DECIDES TO SHIFT TO A LOWER GEAR AND LURCHES
         FORWARD, IF YOU'RE IN TRAFFIC THIS IS WHEN THE
         VEHICLE IS MOST DANGEROUS AND IF THE WEATHER IS
         SEVERE (SNOW OR ICE) COULD CAUSE YOU TO LOOSE
         CONTROL OF VEHICLE. I'VE NOTIFIED GM THROUGH THEIR
         ASSISTANCE CENTER AND HAVE YET TO HEAR FROM A GM
         ENGINEER. THE SHIFTING PROBLEM IS WELL DOCUMENTED
         ON THE WEB.

      p. DATE OF INCIDENT: May 26, 2016
                                     23
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19   PageID.24   Page 24 of 70




         DATE COMPLAINT FILED: March 7, 2017
         NHTSA/ODI ID: 10959035
         SUMMARY:

         AUTOMATIC TRANSMISSION. WHEN GOING UP A SLIGHT
         INCLINE TRANSMISSION STALL ON DOWN SHIFTING.DRIVER
         MUST FLOAT THE GAS PEDDLE OR PRESS FOR ADDITIONAL
         ACCELERATION IN ORDER TO CLIMB A SLIGHT INCLINE ON
         REGULAR ROAD TRAFFIC . INCLINE COULD BE NO MORE
         THAN 15 DEGREES

      q. DATE OF INCIDENT: May 24, 2017
         DATE COMPLAINT FILED: May 24, 2017
         NHTSA/ODI ID: 10991537
         SUMMARY:

         THE TRUCK FALLS ON IT'S FACE WHEN ACCELERATING
         AFTER SLOWING DOWN. THE DEALERSHIP SAYS NOTHING IS
         WRONG. THIS IS A DANGEROUS SITUATION. I HAVE TALKED
         WITH OTHER CANYON OWNERS AND THEY HAVE THE SAME
         PROBLEM.


      r. DATE OF INCIDENT: August 16, 2017
         DATE COMPLAINT FILED: August 17, 2017
         NHTSA/ODI ID: 11016032
         SUMMARY:

         THE TRANSMISSION CAUSES DANGEROUS DRIVING
         CONDITIONS. I HAVE THE SAME COMPLAINT AS SEVERAL
         OTHERS HAVE REPORTED.THE TRANSMISSION FAILS TO
         DOWNSHIFT AT LOWER SPEEDS CAUSING THE HESITATION
         WHEN ACCELERATION IS NEEDED. PRESSING DOWN
         FURTHER ON THE ACCELERATOR WILL LUNGE FORWARD
         POSSIBLE INTO CROWED ROAD WAY.

         2016 GMC Canyon

      s. DATE OF INCIDENT: August 1, 2016
         DATE COMPLAINT FILED: September 27, 2016
                                     24
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19   PageID.25   Page 25 of 70




         NHTSA/ODI ID: 10909896
         SUMMARY:

         THE TRANSMISSION DOES NOT DOWNSHIFT FROM A HIGH
         GEAR (5 OR 6) TO A LOWER GEAR WHEN SLOWING DOWN
         FROM 45 MPH TO 20 MPH (OR LOWER). WHEN THE
         ACCELERATOR IS DEPRESSED TO ACCELERATE THE ENGINE
         BUCKS, VIBRATES, AND DOES NOT ACCELERATE. THE
         ENGINE RPM DROPS TO 1,000 RPM OR LOWER. IF THE
         ACCELERATOR IS QUICKLY FLOORED THE TRANSMISSION
         DOWNSHIFTS SEVERAL GEARS LOWER AND JERKS
         FORWARD. THIS CONDITION HAPPENS PRIMARILY ON
         SECONDARY ROADS WHILE DRIVING ALONG THE ROAD
         AND WHEN PULLING FROM ONE ROAD INTO TRAFFIC ON
         ANOTHER ROAD. THE SITUATION WHEN PULLING INTO
         TRAFFIC IS DANGEROUS BECAUSE THE TRUCK DOES NOT
         ACCELERATE AS IT SHOULD.

      t. DATE OF INCIDENT: September 26, 2016
         DATE COMPLAINT FILED: October 1, 2016
         NHTSA/ODI ID: 10910936
         SUMMARY:

         I BOUGHT A BRAND NEW 2016 CANYON, TEST DRIVE WENT
         WELL, ALTHOUGH I ADMIT IT PROBABLY WASN'T LONG
         ENOUGH. PURCHASED ON SUNDAY, AND DURING THE NEXT
         WEEK DRIVING I BEGAN NOTICING THE TRANSMISSION
         WAS NOT SHIFTING AT THE PROPER TIMES. LIKE MOST
         PEOPLE ON HERE, THE TRANSMISSION APPEARS TO BE VERY
         CONFUSED , ESPECIALLY WHEN DECELERATING INTO THE
         20-35 MPG RANGE AND ATTEMPTING TO RE-ACCELERATE
         BACK UP. IT WILL MISFIRE OR BE VERY UNRESPONSIVE,
         AND THEN CLUNK AND JERK YOU FORWARD ONCE IT
         DECIDES TO CHANGE GEARS.

         IT ALSO DOES SOMETHING THAT I THINK IS EVEN MORE
         DANGEROUS WHEN YOU ARE GOING AROUND 30-40 MPG
         AND THEN SIMPLY LET OFF THE ACCELERATOR. IN THIS
         INSTANCE, I FEEL LIKE IT DOWN SHIFTS INSTANTLY AND IT
         FEELS LIKE THE TRUCK IS BEING PULLED BACK (INSTEAD
                                     25
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19   PageID.26   Page 26 of 70




         OF SIMPLY COASTING LIKE I WOULD WANT), AND THEN AT
         SOME POINT IT "RELEASES" FROM THIS AND THE TRUCK
         ACTUALLY STOPS DECELERATING AND SPEEDS UP A BIT,
         EVEN THOUGH THE GAS HAD BEEN RELEASED MANY
         SECONDS AGO. THIS IS PARTICULARLY DANGEROUS IN
         STOP AND GO CITY TRAFFIC.

         I THINK THE OVERARCHING PROBLEM HERE IS THE SHIFT
         POINTS THAT THE ECM HAS DETERMINED (OR BEEN
         PROGRAMMED WITH). YOU CAN TELL THIS WHEN
         ACCELERATING FROM A STOP, MY TRUCK GETS TO THIRD
         GEAR BY 15 MILES PER HOUR AND NEVER GOES ABOVE 2K
         RPM'S??? I ADMIT I AM A BIT LIGHT-FOOTED ON DRIVING,
         WHICH COMPOUNDS THE PROBLEM BECAUSE I
         EVENTUALLY AM GIVING A SMALL AMOUNT OF
         ACCELERATION TO A TRUCK IN 4TH GEAR ONLY GOING 20
         MPH, WHICH SUCK.

         I HAVE ALSO READ THIS WAS A COMMON PROBLEM ON 15
         CANYON (OBVIOUSLY READ AFTER PURCHASE), AND GMC
         EVENTUALLY CAME OUT WITH A FEW FIXES, INCLUDING
         ECM PATCH UPDATES OR LOWER VALVE REPLACEMENT. I
         IMAGINE THAT MANY OF THE 2016'S WERE ALREADY OFF
         THE LINE BY THE TIME THESE '15 FIXES CAME OUT (IN APRIL
         15 I BELIEVE), BUT THE DEALERSHIPS HAVE NOT RECEIVED
         ANY OF THESE FOR THE 2016.

      u. DATE OF INCIDENT: September 20, 2016
         DATE COMPLAINT FILED: October 6, 2016
         NHTSA/ODI ID: 10914157
         SUMMARY:

         TRANSMISSION HESITATES DRAMATICALLY BETWEEN
         SOME SHIFTS. LONG PERIODS WHERE TRANSMISSION
         SEEMS TO BE IN NEUTRAL. TYPICALLY HAPPENS IN LOWER
         GEARS, SUCH AS BETWEEN 2 AND 3 GEARS. PRESSING
         ACCELERATOR THEM CAUSES A CLUNK INTO GEAR. ALSO,
         ON HIGHER SPEEDS, DOWNSHIFTS ARE SLOW TO OCCUR
         BUT THEN SEVERAL GEARS SEEM TO BE SKIPPED WHEN THE
         DOWNSHIFT FINALLY OCCURS, WITH SCREAMING ENGINE
                                     26
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19   PageID.27   Page 27 of 70




         RPMS. THIS IS A 4 CYLINDER MODEL WITH 6 SPEED
         AUTOMATIC TRANS.

      v. DATE OF INCIDENT: January 19, 2017
         DATE COMPLAINT FILED: November 1, 2016
         NHTSA/ODI ID: 10946477
         SUMMARY:

         NOTICED A FEW DAYS AFTER I BOUGHT THE TRUCK IT
         SEEMS THE TRANSMISSION NEVER KNOWS WHAT GEAR TO
         BE IN. YOU CAN TAKE OFF FINE BUT WHEN YOU TRY TO ADD
         A LITTLE SPEED, DOES NOTHING UNTIL A FEW MORE
         INCHES OF PEDAL IS APPLIED THEN IT ACCELERATES WAY
         TO FAST, ALMOST HIT THE CAR IN FRONT SEVERAL TIMES.
         ALSO, COMING OUT OF U-TURN OR FREEWAY UNDERPASS,
         SEEMS TO BE STUCK IN 6TH GEAR, HAVE TO DANG NEAR
         FLOOR IT TO GET IT TO ACCELERATE , ALL THE WHILE
         FOLKS ARE TRYING NOT TO HIT ME FROM BEHIND SINCE I
         AM NOT MOVING VERY WELL. FREEWAY DRIVING, SAME
         ISSUES, SAY YOU ARE AT 60MPH AND TRAFFIC CLEARS AND
         YOU TRY TO ADD A LITTLE PEDAL TO GET TO 65-70, I HAVE
         TO PUSH DOWN 2-3 INCHES BEFORE ANYTHING HAPPENS.
         SAME WHEN DRIVING 30 THEN TRYING TO GO TO 45,
         SHUDDERS       AND   STUMBLES      LIKE   A  MANUAL
         TRANSMISSION VEHICLE WOULD IN 5TH GEAR @ 30MPH.
         YOU HAVE TO REALLY STAY ON THE GAS AND DRIVE HARD
         TO FOR IT TO DO ANY BETTER. I TOOK BACK TO THE
         DEALER UNDER WARRANTY AND WAS TOLD THIS IS
         NORMAL ACCORDING TO GMC TECH SUPPORT. NOT. I HAVE
         BEEN DRIVING 45 YEARS, MANY DIFFERENT CARS, AND
         THIS IS IN NO WAY NORMAL. IT IS NOT ONLY AGGRAVATING
         BUT QUITE DANGEROUS. FROM WHAT I HAVE SEEN ONLINE,
         THIS IS A VERY COMMON COMPLAINT. SHOULD TAKE NO
         MORE THAN SOME RE-PROGRAMMING OF THE SHIFT POINTS
         AND THROTTLE POSITION SENSOR. *TR



      w. DATE OF INCIDENT: March 11, 2016
         DATE COMPLAINT FILED: January 20, 2017
                                     27
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19   PageID.28   Page 28 of 70




         NHTSA/ODI ID: 10946712
         SUMMARY:

         TL* THE CONTACT OWNS A 2016 GMC CANYON. WHILE
         DRIVING APPROXIMATELY 10 TO 40 MPH, THE VEHICLE
         SHOOK UNCONTROLLABLY WITHOUT WARNING. THE
         DEALER DIAGNOSED THE VEHICLE AS HAVING
         TRANSMISSION FAILURE. THE MANUFACTURER WAS
         NOTIFIED. THE VEHICLE WAS NOT REPAIRED. THE
         MANUFACTURER ISSUED A LETTER RELATED TO THE ISSUE
         (PIP 5342A, DATED 12/21/2015). THE APPROXIMATE FAILURE
         MILEAGE WAS 250. ...UPDATED03/06/17 *BF

      x. DATE OF INCIDENT: January 22, 2017
         DATE COMPLAINT FILED: January 31, 2017
         NHTSA/ODI ID: 10948716
         SUMMARY:

         WHEN ATTEMPTING TO TURN LEFT ONTO A HIGHWAY
         FROM A STOP SIGN, THE TRANSMISSION FAILED TO
         ENGAGE, WITH A 2-SECOND DELAY BEFORE ENGAGING AND
         ACCELERATING INTO THE TURN. AS A RESULT OF THE
         DELAY, I WAS NEARLY HIT BY ONCOMING TRAFFIC. THIS
         VEHICLE MODEL, 2016 GMC CANYON, HAS A HISTORY OF
         NOT BEING IN THE PROPER GEAR WHEN STOPPED OR
         MOVING AT SPEEDS BELOW 3-5 MPH. THIS ISSUE HAS
         HAPPENED TO ME OVER 100 TIMES IN THE FIRST 6 MONTHS
         OF OWNERSHIP, BUT THIS WAS THE FIRST TIME I NEARLY
         HAD A DANGEROUS COLLISION. GMC SHOULD CORRECT
         THIS PROBLEM WITH THE TRANSMISSION NOT BEING IN THE
         PROPER GEAR FOR BEING STOPPED OR FOR EXTREMELY
         LOW SPEEDS. *TR

      y. DATE OF INCIDENT: September 2, 2016
         DATE COMPLAINT FILED: February 25, 2017
         NHTSA/ODI ID: 10956908
         SUMMARY:

         THE TRANSMISSION DOES NOT SHIFT PROPERLY, WHEN
         YOU SLOW DOWN FROM APPROX 40 TO 20 THEN STEP ON
                                     28
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19   PageID.29   Page 29 of 70




         THE GAS THE TRUCK HAS A LONG HESITATION. IT IS VERY
         UNSAFE AND IS GOING TO CAUSE AN ACCIDENT. THE
         TRUCK WANTS TO STALL OUT UNLESS YOU FLOOR IT.

      z. DATE OF INCIDENT: June 10, 2017
         DATE COMPLAINT FILED: June 16, 2017
         NHTSA/ODI ID: 10995572
         SUMMARY:

         TRANSMISSION SEEMS TO BE CONFUSED. IT WILL HESITATE
         DURING ACCELERATION AND SHIFT UP AND DOWN WHILE
         COASTING. MOST SLUGGISH SHIFTING OCCURS DURING
         LOWER SPEEDS. IT ALSO HAS A HABIT OF DOWNSHIFT TO
         LOW GEAR WHILE COASTING DOWNHILL. ALWAYS SEEMS
         TO BE FIGHTING WITH ITSELF!

      aa. DATE OF INCIDENT: June 20, 2017
          DATE COMPLAINT FILED: June 20, 2017
          NHTSA/ODI ID: 11000140
          SUMMARY:

         UNPREDICTABLE ACCELERATION LIMITS DRIVERS ABILITY
         TO SAFELY MERGE WITH TRAFFIC OR CHANGE LANES.
         VEHICLE CAN TAKE UP TO 3 SECONDS TO BEGIN
         ACCELERATION AFTER GAS PEDAL IS PRESSED AND THEN
         CAN SURGE UNPREDICTABLY. I HAVE SEEN THIS ISSUE
         REPORTED IN GMC FORUMS BY OTHERS. GMC SAYS THERE
         IS NOTHING WRONG.

      bb.DATE OF INCIDENT: May 12, 2017
         DATE COMPLAINT FILED: August 18, 2017
         NHTSA/ODI ID: 11016232
         SUMMARY:

         TL* THE CONTACT OWNS A 2016 GMC CANYON. ON SEVERAL
         OCCASIONS, WHILE DRIVING, THE ACCELERATOR PEDAL
         WAS DEPRESSED AND THE VEHICLE FAILED TO RESPOND.
         THE CONTACT STATED THAT THE VEHICLE WOULD THEN
         SHIFT INTO GEAR EXTREMELY HARD. THE VEHICLE WAS
         TAKEN TO RIMROCK GMC CADILLAC (LOCATED AT 840
                                     29
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19   PageID.30   Page 30 of 70




         SHILOH ROAD, BILLINGS, MT 59106 (406) 651-5000) TO BE
         DIAGNOSED. THE MECHANIC WAS UNABLE TO RETRIEVE A
         FAULT CODE OR DUPLICATE THE FAILURE. THE
         MANUFACTURER WAS NOTIFIED OF THE FAILURE. THE
         APPROXIMATE FAILURE MILEAGE WAS 11,635.

      cc. DATE OF INCIDENT: December 6, 2017
          DATE COMPLAINT FILED: December 6, 2017
          NHTSA/ODI ID: 11052870
          SUMMARY:

         SLOW AND GO DRIVING 20-40MPH AFTER COASTING AND
         TRYING TO ACCELERATE AGAIN THE TRANSMISSION
         BUCKS HESITATES TRYING TO FIND A LOWER GEAR. IT
         CAN'T DECIDE WHICH GEAR TO GO INTO AND JUST
         SPUTTERS AND CHUGS UNTIL I PUSH THE ACCELERATOR 1/2
         WAY DOWN OR MORE THE FINDS ITS GEAR AND ROCKETS
         OFF. THIS TYPE OF DRIVING NOT SAFE AT ALL.

         THIS HAPPENS ALL THE TIME SINCE PRACTICALLY NEW. GM
         CLAIMS ITS NORMAL. BULLETINS TO NOT FIX ANYTHING
         EXCEPT UPDATE THE SOFTWARE. THAT DOESN'T
         ACCOMPLISH ANYTHING.

         THIS IS A KNOWN GM ISSUE WITH COLORADOS AND
         CANYONS AND GM CHANGED TRANSMISSIONS FOLLOWING
         YEARS AND NO SUPPORT FOR 2015-16

2017 GMC Canyon

      dd.DATE OF INCIDENT: February 12, 2017
         DATE COMPLAINT FILED: February 19, 2017
         NHTSA/ODI ID: 10955469
         SUMMARY:

         2/12/2017 7:30AM STOPED @ 4 WAY STOP, STARTED ACROSS
         TRANSMISSION WENT INTO NEUTRAL, LEFT ME STUCK IN
         ROAD, COULD NOT GET TRANSMISSION TO ENGAGE IN
         DRIVE OR REVERSE, HAD TO PUSH OUT OF ROAD, TRIED
         SEVERAL MIN TO ENGAGE TRANSMISSION FAILED, CALLED
                                     30
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19   PageID.31   Page 31 of 70




         AAA TO TOE BACK TO DEALER. DEALER KEPT 2 1/2 DAYS
         SAID COULD NOT FIND A PROBLEM.

      ee. DATE OF INCIDENT: February 5, 2018
          DATE COMPLAINT FILED: April 10, 2018
          NHTSA/ODI ID: 11066252
          SUMMARY:

         2017 GMC CANYON. CONSUMER WRITES IN REGARDS TO
         TRANSMISSION ISSUE. *LD

         THE CONSUMER STATED THE DEALER INITIALLY COULD
         NOT DUPLICATE THE FAILURE. THE VEHICLE WAS LATER
         LEFT WITH THE DEALER TO ATTEMPT TO DUPLICATE THE
         FAILURE. THE POWER STEERING, TRACTION CONTROL, AND
         STABILITY MESSAGES APPEARED. *JS

2015 Chevrolet Colorado

      ff. DATE OF INCIDENT: August 19, 2015
          DATE COMPLAINT FILED: September 12, 2015
          NHTSA/ODI ID: 10763331
          SUMMARY:

         PURCHASED 2015 COLORADO IN AUGUST. WHILE DRIVING
         IT I HAVE NOTICED THERE IS A PROBLEM WITH THE
         TRANSMISSION AND ENGINE SYNCHRONIZATION BETWEEN
         DOWN SHIFTING AND MAINTAINING PROPER RPM'S. WHEN
         DRIVING A STEADY SPEED IN TRAFFIC AND YOU NEED TO
         SPEED UP A LITTLE THE TRANSMISSION DOES NOT DOWN
         SHIFT. WHEN YOU GIVE IT GAS TO SPEED UP THE ENGINE
         THE RPMS ARE TO LOW AND THE ENGINE BUCKS AND IS
         LUGGING VERY BADLY. YOU ARE AT A POINT IT FEELS LIKE
         IT WILL STALL. THIS LUGGING HAS TO BE BAD FOR ENGINE.
         IF YOU PRESS DOWN HARDER ON THE ACCELERATOR THE
         TRANSMISSION WILL DOWN SHIFT SUDDENLY AND THE
         TRUCK WILL SURGE FORWARD QUICKLY. I HAVE ALMOST
         RUN INTO THE REAR OF VEHICLES WHILE IN TRAFFIC AND
         TRYING TO MAINTAIN FLOW SPEED.


                                     31
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19   PageID.32   Page 32 of 70




      gg.DATE OF INCIDENT: December 1, 2014
         DATE COMPLAINT FILED: October 2, 2015
         NHTSA/ODI ID: 10779191
         SUMMARY:

         PURCHASED TRUCK IN NOVEMBER 2014. CREW CAB Z71.
         HAD PROBLEMS RIGHT AT 200 MILES. THEY SAID THE
         TRANSMISSION HAS TO LEARN MY STYLE OF DRIVING. AT
         2,00 MILES TRANSMISSION AND ENGINE STILL DON'T TALK
         TO EACH OTHER. I CAN ACCELERATE AND 5 SECONDS OR
         MORE LATER THE TRANSMISSION REACTS. IN HEAVY
         TRAFFIC, A COUPLE OF CARS GET BETWEEN ME AND THE
         CAR I WAS FOLLOWING BEFORE IT REACTS AND I HAVE TO
         SLAM THE BREAK. ALWAYS SEEMS TO BE IN THE WRONG
         GEAR. WILL CHUG A LOT UNTIL IT GETS UP TO THE SPEED
         FOR THAT GEAR. TOOK IT TO DEALER AT OIL CHANGE AND
         THEY RESET THE CONTROL MODULE. AFTER 2,000 MORE
         MILES, TOOK IT BACK BECAUSE IT STILL ACTED THE SAME
         WAY. TOOK TECH ON DRIVE AND WAS ABLE TO DUPLICATE
         ALL MY CONCERNS. HE SAID THAT THERE WAS NOTHING HE
         CAN DO AND THAT I NEEDED TO WAIT FOR ECM
         CALIBRATION FROM GM. HE SAID HE FELT BAD FOR ME.
         SURELY I WILL GET IN AN ACCIDENT BECAUSE OF THIS
         SLOW TRANSMISSION THAT IS ALWAYS IN THE WRONG
         GEAR. CURRENTLY I AM AT 7,000 MILES. THE ONLY THING
         THE TECH COULD SAY WAS NOT TO DRIVE IT IN STOP AND
         GO TRAFFIC....SERIOUSLY. CLEARLY THIS ADAPTIVE
         TRANSMISSION IS BULL CRAP AND GM PROBABLY KNOWS
         THEY HAVE A PIECE OF CRAP PROGRAMMING BUT CAN'T
         FIGURE IT OUT. PLEASE FIGURE OUT THIS SHIFTING
         PROBLEM, BECAUSE OTHER THAN THIS THE TRUCK IS
         NICE...TOO BAD, BECAUSE IF THEY DON'T SOMEONE WILL
         GET IN AN ACCIDENT AND HOPEFULLY IT WILL NOT BE
         FATAL. GET REAR ENDED BECAUSE IT DOESN'T
         ACCELERATE WHEN YOU NEED IT TO, OR IT FINALLY
         MOVES WHEN YOU ARE NEEDING TO BREAK. FIX THIS NOW
         OR AT SOME POINT YOU WILL PAY BIG....

      hh.DATE OF INCIDENT: February 2, 2015
         DATE COMPLAINT FILED: October 5, 2015
                                     32
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19   PageID.33   Page 33 of 70




         NHTSA/ODI ID: 10779723
         SUMMARY:

         THE TRANSMISSION WON'T DOWNSHIFT WHILE TRYING TO
         ACCELERATE AFTER SLOWING DOWN. THE TRUCK WILL
         START TO VERY NOTICEABLY CHUG AND JERK AND NOT
         WANT TO GO FROM NOT DOWNSHIFTING WHEN BRAKING
         AND THEN TRYING TO ACCELERATE. I HAVE BEEN CLOSE
         TO GETTING REAR ENDED WHEN THIS HAPPENS AND TO
         AVOID IT I HAVE TO STOMP ON THE GAS PEDAL WHICH
         THEN CAUSES IT TO JERK ERRATICALLY FROM
         DOWNSHIFTING TOO FAR AND CAUSING ME TO
         ACCELERATE TOO FAST AND ALMOST REAR ENDING THE
         VEHICLE IN FRONT OF ME. THIS HAPPENS EVERY TIME I
         SLOW DOWN TO GO AROUND SOMEONE TURNING OR
         SLOWING DOWN TO STOPPED TRAFFIC AND THEN
         ACCELERATING AGAIN. WHILE DRIVING WITH MY WIFE AT
         AROUND THE 200 MILE MARK IT STARTED CHUGGING
         BADLY AND SHE THOUGHT WE WERE BREAKING DOWN. IT
         IS VERY EMBARRASSING WHEN SOMEONE IS RIDING WITH
         ME BECAUSE NO VEHICLE SHOULD ACT LIKE THIS. GM
         SHOULD BE ASHAMED OF THEMSELVES. I HAVE ABOUT
         10,500 MILES ON MY TRUCK RIGHT NOW AND THIS ISSUE
         HAS BEEN A SERIOUS ISSUE SINCE I DROVE IT OFF THE LOT
         BRAND NEW. TOOK IT TO THE DEALER AND THEY SAID IT
         SHOULD TAKE A COUPLE SECONDS TO SHIFT FROM GEAR
         TO GEAR. ITS FUNNY BECAUSE I HAVE DRIVEN A LOT OF
         VEHICLES AND NONE OF THEM HAVE DONE THAT OR TOOK
         THAT LONG TO SHIFT. I KNOW THE TRANSMISSION IS
         SUPPOSED TO ADAPT TO YOUR DRIVING...WHICH SEEMS
         VERY UNNECESSARY TO ME BUT OBVIOUSLY IT IS NOT
         WORKING OUT FOR THE COLORADOS. ADAPTIVE
         TRANSMISSIONS NEED TO GO AND PUT A FIRM SPORTY
         SHIFTING TRANSMISSION IN THESE TRUCKS.

      ii. DATE OF INCIDENT: November 5, 2015
          DATE COMPLAINT FILED: November 13, 2015
          NHTSA/ODI ID: 10790182
          SUMMARY:


                                     33
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19   PageID.34   Page 34 of 70




         WHEN STARTING UP A HILL, AT A SLOW SPEED, THE
         TRANSMISSION, WILL HESITATE, ALMOST STOP, UNTIL THE
         GAS PEDAL IS PUSHED DOWN TO GET THE VEHICLE
         MOVING.

         THIS IS AN ONGOING PROBLEM, I HAVE BEEN TOLD BY
         DEALER, THAT THE TRANSMISSION IS ADAPTING TO MY
         DRIVING STYLE, AND WILL SOON IMPROVE.

      jj. DATE OF INCIDENT: January 22, 2016
          DATE COMPLAINT FILED: January 22, 2016
          NHTSA/ODI ID: 10821812
          SUMMARY:

         LIKE MANY OF THE OTHER COMPLAINTS LISTED FOR THIS
         VEHICLE. THIS PROBLEM ROUTINELY AND REPEATEDLY
         OCCURS ON BOTH STREET AND HIGHWAY DRIVING. AFTER
         SLOWING DOWN AND DEPRESSING THE ACCELERATOR, THE
         AUTOMATIC TRANSMISSION WILL STUMBLE AND
         HESITATE. BECAUSE THE VEHICLE WON'T READILY
         ACCELERATE, THE GAS PEDDLE IS DEPRESSED FURTHER
         AND THEN THE AUTOMATIC TRANSMISSION WILL
         DOWNSHIFT TOO MANY GEARS AND EXCESSIVE
         ACCELERATION AND ENGINE RPM FOLLOWS. THIS
         PROBLEM CAUSES EXCESSIVE ACCELERATION, WHICH
         COULD PLACE THE VEHICLE AND ITS OCCUPANTS INTO AN
         UNSAFE TRAFFIC SITUATION AND POTENTIALLY CAUSE
         ACCIDENT AND/OR INJURY. THE DEALER SERVICE WRITER
         WAS ASKED ABOUT THIS SITUATION AND RESPONDED
         THAT "THE TRANSMISSION WAS SEEKING THE BEST GEAR
         TO MAXIMIZE GASOLINE MILEAGE PERFORMANCE", WHICH
         REALLY DOESN'T SEEM TO MAKE SENSE IN THIS SITUATION.



      kk.DATE OF INCIDENT: January 28, 2016
         DATE COMPLAINT FILED: January 28, 2016
         NHTSA/ODI ID: 10822894
         SUMMARY:


                                     34
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19   PageID.35   Page 35 of 70




         WHEN DRIVING AT LOW SPEEDS, IT FEELS LIKE THE
         TRANSMISSION IS IN THE WRONG GEAR, BECAUSE WHEN
         YOU NEED A FAST ACCELERATION, THE CAR BUCKS AND
         ALMOST FEELS LIKE IT'S GOING TO STALL. IT SEEMS LIKE IT
         IS SEARCHING FOR THE RIGHT GEAR AND THEREFORE IT
         TAKES TIME TO REACT. I HAVE BEEN ON A FEW CLOSE
         CALLS, ALMOST GOT INTO AN ACCIDENT A COUPLE OF
         TIMES BECAUSE OF THIS BUCKING AND DELAY ON
         REACTING WHEN YOU NEED TO GET THE POWER FROM THE
         ENGINE.


      ll. DATE OF INCIDENT: April 1, 2015
          DATE COMPLAINT FILED: April 7, 2016
          NHTSA/ODI ID: 10854011
          SUMMARY:

         SIMILAR TO OTHER COMPLAINTS, THE VEHICLE NEARLY
         STALLS WHEN TAKING OFF FROM A STOP. THE
         TRANSMISSION IS IN THE WRONG GEAR AND THE
         ACCELERATION IS VERY LIMITED UNLESS THE GAS PEDAL
         IS PUSHED DOWN FULLY. THIS CAUSES A VERY DANGEROUS
         SITUATION PARTICULARLY WHEN TURNING LEFT AT
         INTERSECTIONS AS THE VEHICLE WILL NEARLY STALL OR
         MOVE AT A VERY SLOW PACE.

      mm. DATE OF INCIDENT: July 1, 2015
        DATE COMPLAINT FILED: May 5, 2016
        NHTSA/ODI ID: 10863329
        SUMMARY:

         VEHICLE BUCKS AND HESITATES WHEN PRESSING GAS
         PEDAL RIDING IN 6TH GEAR AT SPEEDS UP TO 50MPH. IF YOU
         GIVE IT GAS IT GETS WORSE AND FINALLY AFTER 5 SECS IT
         WILL DOWN SHIFT 2 OR 3 GEARS AND GO WAY TO FAST. I
         HAVE TAKEN IT TO DEALER TWICE AND THEY SAID
         TRANSMITION WAS STILL IN LEARNING MODE AND SHOULD
         CLEAR UP. WELL ITS AT 15,000 MILES AND STILL HAS
         PROBLEM. IF I PUT IT TOW MODE IT DOES NOT
         HAPPEN...SHIFT POINT CALIBRATION IS NEEDED BADLY ON
                                     35
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19   PageID.36   Page 36 of 70




         THIS TRUCK

      nn.DATE OF INCIDENT: June 29, 2016
         DATE COMPLAINT FILED: June 29, 2016
         NHTSA/ODI ID: 10881541
         SUMMARY:

         TL* THE CONTACT OWNS A 2015 CHEVROLET COLORADO.
         WHILE DRIVING VARIOUS SPEEDS, THE ACCELERATOR
         PEDAL WAS DEPRESSED BUT THE VEHICLE HESITATED
         BEFORE ACCELERATING. THE FAILURE RECURRED ON
         NUMEROUS OCCASIONS. THE VEHICLE WAS TAKEN TO A
         DEALER WHERE IT WAS DIAGNOSED THAT THE VEHICLE
         FUNCTIONED AS INTENDED. THE VEHICLE WAS NOT
         REPAIRED. THE MANUFACTURER WAS NOTIFIED OF THE
         FAILURE. THE FAILURE MILEAGE WAS 6,000.

      oo.DATE OF INCIDENT: October 1, 2015
         DATE COMPLAINT FILED: July 1, 2016
         NHTSA/ODI ID: 10882109
         SUMMARY:

         TL* THE CONTACT OWNS A 2015 CHEVROLET COLORADO.
         AFTER THE VEHICLE WAS STARTED, IT HESITATED TO
         ACCELERATE FORM A STOP. THE FAILURE RECURRED
         THREE TIMES. THE VEHICLE WAS TAKEN TO A LOCAL
         DEALER WHERE THE TECHNICIAN STATED THAT THE
         TRANSMISSION NEEDED TO BE SERVICED. THE VEHICLE
         WAS REPAIRED. AFTER THE REPAIR, THE VEHICLE
         EXPERIENCED OCCASIONAL STALLING. THE VEHICLE WAS
         NOT DIAGNOSED OR REPAIRED. THE MANUFACTURER WAS
         NOTIFIED OF THE FAILURE. THE FAILURE MILEAGE WAS
         18,000. ...UPDATED 09/14/16 *BF

      pp.DATE OF INCIDENT: July 3, 2015
         DATE COMPLAINT FILED: July 5, 2016
         NHTSA/ODI ID: 10882628
         SUMMARY:

         TRUCK TRANSMISSION DOES NOT DOWN SHIFT WHEN
                                     36
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19   PageID.37   Page 37 of 70




         SLOWING DOWN AT TIMES OR WHEN TAKING OFF FROM A
         STOP LIGHT. RETURNED TO DEALER TWICE AND SECOND
         TIME THEY DID A SOFTWARE UPDATE BUT STILL DOING
         SAME PROBLEM. DEALER SAY'S TRUCK NORMAL. WAITING
         FOR AN ACCIDENT BECAUSE TRANSMISSION WILL NOT
         SHIFT CORRECTLY ALSO NOT SHIFTING CORRECTLY AT
         TIMES WHEN PASSING OTHER VEHICLES.

      qq.DATE OF INCIDENT: July 5, 2016
         DATE COMPLAINT FILED: July 8, 2016
         NHTSA/ODI ID: 10883521
         SUMMARY:

         HESITATION WHEN ACELARATING BAD ALMOST GOT IN
         WRECK TOOK TO CHEVY DEALER THEY KNOW ABOUT IT
         WOULD NOT DO ANYTHING ABOUT IT ONLY HAS 9050 MILES
         ON IT.

         IN MOTION.

      rr. DATE OF INCIDENT: August 31, 2015
          DATE COMPLAINT FILED: July 19, 2016
          NHTSA/ODI ID: 10886017
          SUMMARY:

         WHEN STOPPED OR MAINTAINING A LOW SPEED (E.G. IN
         TRAFFIC) WHEN THE ACCELERATOR IS SLIGHTLY PRESSED
         THE TRUCK WILL HESITATE AND HAVE A SLIGHT JERKING
         MOTION. WILL NEED TO ALMOST FULL PRESS THE
         ACCELERATOR TO GET THE TRUCK MOVING. BROUGHT THE
         TRUCK TO THE DEALER ON 3 SEPARATE OCCASIONS JUST
         FOR THEM TO SAY THAT THERE IS NOTHING WRONG AND
         THAT HESITATION & JERKING IS “NORMAL”. THE “NORMAL”
         DIAGNOSIS DROVE ME TO DO SOME RESEARCH ON THIS
         ISSUE AND COME TO FIND OUT THAT OTHER PEOPLE WITH
         THE SAME MAKE, MODEL, YEAR ARE HAVING THE SAME
         ISSUES. I HAVE NOTICED THIS ISSUE SINCE I HAD
         PURCHASED THE VEHICLE BACK IN AUGUST 2015.

      ss. DATE OF INCIDENT: December 20, 2015
                                     37
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19   PageID.38   Page 38 of 70




         DATE COMPLAINT FILED: October 30, 2017
         NHTSA/ODI ID: 11041135
         SUMMARY:

         WHEN SLOWING DOWN AND THEN ACCELERATING
         AFTERWARD WHILE IN TRAFFIC THE VEHICLE DOES NOT
         DOWN SHIFT TO THE CORRECT GEAR. THE VEHICLE WILL
         THEN SPUTTER AND WILL BE VERY SLUGGISH TO
         ACCELERATE. THIS HAPPENS WHILE IN MOTION AS WELL AS
         FROM A COMPLETE STOP. I WAS NEARLY REAR ENDED
         WHILE MAKING A RIGHT TURN INTO TRAFFIC AND THE
         TRUCK WOULD NOT FIND THE CORRECT GEAR AND THUS
         WOULD NOT ACCELERATE ENOUGH TO GET OUT OF THE
         WAY FROM ONCOMING TRAFFIC. SEVERAL TIMES I
         THOUGHT THAT THE TRUCK WAS GOING TO KILL BECAUSE
         IT WAS SPUTTERING SO MUCH WHEN IN THE INCORRECT
         GEAR….

      tt. DATE OF INCIDENT: November 25, 2015
          DATE COMPLAINT FILED: November 3, 2017
          NHTSA/ODI ID: 11043056
          SUMMARY:

         WHEN DRIVING MY 2015 COLORADO Z71 4X4 WITH THE V6,
         IN CITY TRAFFIC, YOU TRY TO SPEED UP SLIGHTLY SO YOU
         DEPRESS THE THROTTLE AND THE TRUCK DOESN'T GO ANY
         FASTER, THEN THE TRUCK WILL DOWNSHIFT TWO GEARS,
         LURCH FORWARD AT HIGH RPM'S NEARLY STRIKING THE
         VEHICLE IN FRONT OF YOU. THE ENGINE ALSO SPARK
         KNOCKS WHEN UP SHIFTING IN ALL GEARS. TOOK IT TO
         DEALERSHIP AND WAS TOLD, GM ENGINEERS WERE AWARE
         OF THE PROBLEM AND WORKING ON IT, IT APPEARS THEY
         FIXED IT WITH THE 2017 COLORADO AS THEY PUT A
         DIFFERENT ENGINE AND 8 SPEED TRANSMISSION IN THE
         NEW TRUCKS. IF THERE WAS NOTHING WRONG WITH THE
         ORIGINAL POWER PLANT AND TRANSMISSION WHY WOULD
         THEY CHANGE ESPECIALLY SINCE THE NEW ENGINE
         TRANSMISSION DOESN'T GET ANY BETTER MILEAGE. ALSO,
         WHEN DRIVING AT HIGHWAY SPEED, 75 MPH THE TRUCK
         DOWNSHIFTS ON IT'S OWN, THE RPM'S GO ALMOST TO
                                     38
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19   PageID.39   Page 39 of 70




         REDLINE AND IF SOMEONES IN BACK OF YOU, YOU ALMOST
         GET REAR ENDED. GM SAYS THAT THE TRANSMISSION IS
         LEARNING, REALLY AT 17000 MILES ITS STILL LEARNING.
         THERE IS A SIGNIFICANT PROBLEM WITH THE SHIFT
         PATTERN AND TIMING WITH THE ENGINE ON THIS TRUCK.
         THE SPARK KNOCK AND TRANSMISSION ISSUES HAVE BEEN
         GOING ON SINCE THE TRUCK WAS NEW.

2016 Chevrolet Colorado

      uu.DATE OF INCIDENT: March 2, 2016
         DATE COMPLAINT FILED: March 3, 2016
         NHTSA/ODI ID: 10839703
         SUMMARY:

         TRANSMISSION DOES NOT DOWNSHIFT PROPERLY FROM
         UPPER GEARS (5,6) TO LOWER RANGE WHEN
         DECELERATING FROM 40 + MPH TO UNDER 20 MPH. VEHICLE
         WILL EXHIBIT LOSS OF POWER FROM BEING IN TOO HIGH OF
         A GEAR RANGE, CAUSING "CHUGGING", AND THEN A
         SUDDEN BURST OF POWER AS YOU TRY TO ACCELERATE.
         DEALER RESET ECM FOR TRANSMISSION; PROBLEM
         PERSISTS. TYPICALLY OCCURS ON RESIDENTIAL OR NON-
         FREEWAY STREETS, BUT HAS HAPPENED ENTERING A
         FREEWAY ENTRANCE RAMP.

      vv.DATE OF INCIDENT: April 14, 2016
         DATE COMPLAINT FILED: April 17, 2016
         NHTSA/ODI ID: 10859928
         SUMMARY:

         WHILE DRIVING THE VEHICLE OVER 40+ MPH AND THEN
         REDUCING SPEED DUE TO TRAFFIC TO 20 MPH, AND THEN
         ACCELERATING THE ENGINE AGAIN BETWEEN 21-28 MPH IT
         SEEMS TO BOG DOWN THE ENGINE ALMOST AS IF THE
         TRANSMISSION SHIFTS INTO TO LOW OR HIGH OF A GEAR
         AND   MAKES     THE    VEHICLE   FEEL   LIKE   IT'S
         BUCKING/JERKING WHEN TRYING TO ACCELERATE
         BETWEEN 21-28 MPH AND THEN A BURST OF SPEED.
         VEHICLE DOES IT ALL THE TIME BETWEEN THESE SPEEDS.
                                     39
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19   PageID.40   Page 40 of 70




         VEHICLE WAS BOUGHT BRAND NEW HAD IT CUSTOM
         ORDERED AND ONLY HAD 9 MILES ON IT SO I KNOW IT'S NOT
         A ISSUE FROM SOMEONE ELSE DRIVING IT VEHICLE
         CURRENTLY HAS 1,200 MILES IS A V-6 CREW CAB

      ww. DATE OF INCIDENT: April 25, 2016
        DATE COMPLAINT FILED: April 27, 2016
        NHTSA/ODI ID: 10861711
        SUMMARY:

         THE TRANSMISSION DOES NOT DOWNSHIFT FROM A HIGH
         GEAR (5 OR 6) TO A LOWER GEAR WHEN SLOWING DOWN
         FROM 45 MPH TO 20 MPH (OR LOWER). WHEN THE
         ACCELERATOR IS DEPRESSED TO ACCELERATE THE ENGINE
         BUCKS, VIBRATES, AND DOES NOT ACCELERATE. THE
         ENGINE RPM DROPS TO 1,000 RPM OR LOWER. IF THE
         ACCELERATOR IS QUICKLY FLOORED THE TRANSMISSION
         DOWNSHIFTS SEVERAL GEARS LOWER AND JERKS
         FORWARD. THIS CONDITION HAPPENS PRIMARILY ON
         SECONDARY ROADS WHILE DRIVING ALONG THE ROAD
         AND WHEN PULLING FROM ONE ROAD INTO TRAFFIC ON
         ANOTHER ROAD. THE SITUATION WHEN PULLING INTO
         TRAFFIC IS DANGEROUS BECAUSE THE TRUCK DOES NOT
         ACCELERATE AS IT SHOULD. THIS TRUCK WAS PURCHASED
         NEW AND HAS 6,500 MILES ON IT. THIS CONDITION HAS
         BEEN PRESENT SINCE THE TRUCK WAS NEW AND THE
         SEVERITY VARIES WITH TRUCK SPEED AND ROAD
         INCLINATION. THE SITUATION HAS BEEN REPORTED TO THE
         DEALER AND TO CHEVROLET CUSTOMER SERVICE. NO
         CORRECTIVE ACTIONS HAVE YET TO BE MADE.

         DATE OF INCIDENT: July 20, 2016
         DATE COMPLAINT FILED: July 20, 2016
         NHTSA/ODI ID: 10886265
         SUMMARY:

         WHEN MERGING ONTO I-70 FREEWAY FROM ON-RAMP, I
         APPLIED THROTTLE TO MOVE INTO THE TRAFFIC FLOW.
         ENGINE "STUMBLED" AS IF IN A DEAD SPOT. TRUCK DID NOT
         ACCELERATE AND APPEARED TO BE LUGGING BADLY.
                                     40
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19   PageID.41   Page 41 of 70




         TRANSMISSION WAS IN TOO HIGH A GEAR AND SEEMED TO
         BE SEARCHING FOR CORRECT GEAR. DURING THIS TIME
         ONCOMING TRAFFIC WAS FORCED TO BRAKE AND THERE
         WAS A NEAR MISS OF HAVING A REAR-END COLLISION. ALL
         I COULD DO WAS WATCH IN THE REAR VIEW MIRROR AS
         TRAFFIC CONVERGED ON ME. THIS "DEAD THROTTLE /
         WRONG GEAR" ISSUE HAS HAPPENED REPEATEDLY ON
         SURFACE STREETS BUT LUCKILY ON SURFACE STREETS I
         WAS NOT IN SUCH A CRITICAL SITUATION. THIS IS A
         PROBLEM THAT HAS BEEN REPORTED REPEATEDLY AND AT
         MANY PLACES ON THE INTERNET. WHEN WILL NHTSA
         FORCE GM TO ADDRESS THIS ISSUE? HOPEFULLY YOU WILL
         ACT BEFORE THIS RESULTS IN SERIOUS INJURY OR
         FATALITIES (IF IT ALREADY HAS NOT). PLEASE ACT!

      xx.DATE OF INCIDENT: April 1, 2016
         DATE COMPLAINT FILED: July 25, 2016
         NHTSA/ODI ID: 10888441
         SUMMARY:

         WHILE DRIVING THE COLORADO, THE TRANSMISSION GETS
         SO CONFUSED ON WHAT GEAR TO BE IN AND THE SHIFT
         PATTERNS ARE THE CRAZIEST I HAVE EVER EXPERIENCED.
         FROM 40-20MPH, STOP AND GO TRAFFIC, THIS TRUCK'S
         TRANSMISSION CLUNKS, SHIFTS HARD, STUTTERS AND
         CANNOT FIGURE OUT WHICH GEAR TO BE IN. IT'S VERY
         FRUSTRATING. NOT TO MENTION, WHEN TRYING TO PASS,
         THERE IS ZERO ACCELERATION FELT WHEN FLOORING THE
         PEDDLE. I AM SO FRUSTRATED WITH THIS TRANSMISSION
         AND MANY DAYS DURING THE TO AND FROM WORK
         COMMUTE, I FEEL AS IF I AM GOING TO GET REAR-ENDED
         BECAUSE OF THIS TRANSMISSION. IT'S ANNOYING WHEN
         DRIVING BUT STRESSFUL AS WELL, BECAUSE I FEEL AS IF
         MY SAFETY IS IN JEOPARDY DUE TO THIS "LEARNING"
         TRANSMISSION. IT'S SO DISAPPOINTING.

      yy.DATE OF INCIDENT: July 30, 2016
         DATE COMPLAINT FILED: September 17, 2016
         NHTSA/ODI ID: 10907373
         SUMMARY:
                                     41
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19   PageID.42   Page 42 of 70




         WHILE DRIVING ON A HILLY HIGHWAY AT 55 MPH, THE
         TRUCK SUDDENLY LURCHED INTO AN EXTREME
         DOWNSHIFT AS I WAS GOING DOWNHILL. I HAD NOT BEEN
         MAKING ANY SIGNIFICANT BRAKING OR ACCELERATION
         MOTIONS--JUST DRIVING NORMALLY WITH THE FLOW OF
         TRAFFIC AND I HAD NOTHING IN TOW. THE TRUCK
         DECELERATED QUICKLY AND THE RPMS CLIMBED
         SIGNIFICANTLY. THIS OCCURRED TWICE: ONCE AROUND
         2,800 MILES AND A SECOND TIME AT 3,400 MILES, UNDER
         THE SAME CONDITIONS - DRY ROADS, DAYTIME, GOING
         DOWNHILL ON A HIGHWAY. THERE WERE NOT ANY
         WARNINGS, AND NONE OF THE SERVICE LIGHTS CAME ON.
         IT WOULD NOT SHIFT OUT OF THIS GEAR. EACH TIME, I HAD
         TO AVOID BEING HIT FROM BEHIND, AND PULLED OVER TO
         THE SIDE OF THE ROAD TO STOP COMPLETELY. THEN I WAS
         ABLE TO PROCEED WITH NORMAL FUNCTIONING OF THE
         TRANSMISSION. THE CAUSE IS UNKNOWN.

      zz. DATE OF INCIDENT: September 21, 2016
          DATE COMPLAINT FILED: September 21, 2016
          NHTSA/ODI ID: 10908562
          SUMMARY:

         2,400 MILES AND THIS VEHICLE HAS BEEN BACK TO THE
         DEALER FOUR TIMES FOR "CHUGGING AND SHUTTERING" IN
         HEAVY TRAFFIC. DRIVING THOUGH AN INTERSECTION
         WITH HEAVY TRAFFIC IT WILL NOT KEEP UP WITH TRAFFIC
         BUT TENDS TO BOG DOWN ALMOST GETTING REAR ENDED
         FROM BEHIND. IF YOU TRY TO SMOOTHLY ACCELERATE IT
         WILL RAPIDLY DOWNSHIFT AND JUMP FORWARD ALMOST
         REAR ENDING ANY VEHICLE IN FRONT. VERY UNSAFE TO
         DRIVE. TRYING TO DRIVE WITH THE FLOW OF TRAFFIC AT
         35-40 MPH THE TRUCK SHUTTERS AS IF THE SPARK PLUGS
         ARE WORN OUT. ALSO TRYING TO ACCELERATE INTO ON
         COMING TRAFFIC IT WILL SOMETIMES CHUG TO WHERE
         YOU WONDER IF IT'S GOING MAKE MAKE [sic]THE MERGE.
         VERY FRUSTRATING TO DRIVE FOR A BRAND NEW TRUCK,
         THE DEALER REPLACED THE TORQUE CONVERTER AT 500
         MILES, THEN HAS PREFORMED SERVICE BULLETIN
                                     42
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19   PageID.43   Page 43 of 70




         #PIP5342B THREE TIMES WITH ABSOLUTELY NO
         IMPROVEMENT. GM STATES IN THE BULLETIN "NOTE:
         PREFORMING THIS CALIBRATION UPDATE MAY NOT
         TOTALLY ADDRESS THE SHUDDER OR CHUGGING
         CONCERNS" HOW CAN NEW VEHICLES CONTINUE TO BE
         SOLD WITH THIS KNOWN PROBLEM? NOT ONLY IS IT
         FRUSTRATING TRYING TO DRIVE SMOOTHLY, BUT IT IS
         ALSO A SAFETY CONCERN. DUE TO THE POOR
         PERFORMANCE THE MILEAGE IS ABOUT 13 MPG IN CITY
         TRAFFIC, NOT EVEN CLOSE TO THE MILEAGE RATING OF 17
         MPG.

      aaa. DATE OF INCIDENT: September 23, 2016
         DATE COMPLAINT FILED: September 25, 2016
         NHTSA/ODI ID: 10909515
         SUMMARY:

         I LIVE IN A RURAL AREA WITH MODERATE HILLS AND
         MANY WINDING ROADS AND TREE OBSCURED CORNERS.
         WHILE DRIVING AT A MODERATE SPEED (30-40 MPH), I
         EXPERIENCE PROBLEMS WITH THE VEHICLE'S ABILITY TO
         DOWNSHIFT FROM OVERDRIVE TO ADDRESS THE
         INCREASING INCLINE. THE VEHICLE WILL, DESPITE
         NORMAL INCREASE IN FUEL PEDAL PRESSURE, LOSE RPM'S
         FROM APPROXIMATELY 2,000 TO 1,000. AS IT APPROACHES
         1,000 RPM, THE VEHICLE BEGINS TO "STUTTER" AND
         "LURCH" AS THE ENGINE TRIES TO COPE WITH THE HIGHER
         GEAR. THERE ARE TWO "FIXES" FOR THIS; PUSHING THE GAS
         PEDAL DOWN FIRMLY, WHICH CAUSES THE VEHICLE TO
         RADICALLY DOWN SHIFT AND "LEAP" FORWARD, OR TO
         DROP THE TRANSMISSION LEVER TO "MANUAL" AND
         MANUALLY CHANGE GEARS (WITHOUT THE "LEAP" SEEN IN
         THE FIRST METHOD). THE END RESULT OF THE NON-
         MANUAL APPROACH IS TO CAUSE THE VEHICLE TO
         ACCELERATE RADICALLY IN AN ENVIRONMENT OF
         OBSCURED CORNERS AND UPHILL DRIVING. I BELIEVE THIS
         IS A DANGEROUS SAFETY PROBLEM AS THE AREA IS
         SWARMING WITH DEER, BICYCLISTS, PEDESTRIANS, ETC. I
         HAVE ALSO HAD "STUTTERING" INCIDENTS WHEN
         ACCELERATING FROM LOW SPEED, TO ENTER TRAFFIC,
                                     43
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19   PageID.44   Page 44 of 70




         INTERSTATE, ETC., ALTHOUGH THESE HAVE BEEN
         INTERMITTENT IN NATURE. I HAVE NOTICED THAT THE
         VEHICLE WILL ALSO RADICALLY DOWNSHIFT GOING
         DOWNHILL WITHOUT WARNING AND SEEMS TO TAKE A
         LONG TIME TO UP SHIFT ONCE IT IS ON LEVEL GROUND -
         AGAIN AN INTERMITTENT ACTION. FORTUNATELY NO ONE
         HAS BEEN "TAILGATING" ME WHEN THIS OCCURS (A
         COMMON FAILING OF DRIVERS IN THIS AREA). I HAVE HAD
         THE VEHICLE TO THE DEALER TWICE FOR THE FAILURE TO
         DOWNSHIFT FOR A HILL AND THEY TELL ME CHEVROLET
         DOES NOT RECOGNIZE A PROBLEM WITH THE
         TRANSMISSION, SHIFTING, ETC. A SIDE NOTE: THIS
         PROBLEM DOES NOT EXIST IN CRUISE CONTROL, BUT
         USE OF CRUISE CONTROL ON THESE BACK ROADS
         WOULD NOT BE ADVISABLE.

      bbb. DATE OF INCIDENT: October 16, 2016
         DATE COMPLAINT FILED: October 16, 2016
         NHTSA/ODI ID: 10916366
         SUMMARY:

         TRANSMISSION DOES NOT DOWNSHIFT PROPERLY UNDER
         ANY TYPE OF ACCELERATION (SLOW OR SUDDEN)
         ESPECIALLY BETWEEN 20 MPH AND 40 MPH IN NORMAL
         STREET TRAFFIC AND ON THE HIGHWAY. IT ALSO HUNT FOR
         GEARS ESPECIALLY BETWEEN GEARS 4 THROUGH 6. IT
         HESITATES FOR APPROXIMATELY 2 TO 3 SECONDS, FINDS A
         GEAR, HESITATES AGAIN, AND THEN DROPS TO AN EVEN
         LOWER GEAR AND OVER ACCELERATES. WHAT I HAVE
         OBSERVED IS THAT THE VEHICLE IS TOO EAGER TO UPSHIFT
         AND SOMETIMES GOES INTO 5TH OR 6TH GEAR AND DROPS
         THE ENGINE BELOW 1000 RPM. IT STAYS IN THAT GEAR
         WHEN SLOWING DOWN AND WHEN ACCELERATED IT STAYS
         IN THE HIGH GEAR ON BOGS DOWN AND ON TWO
         OCCASIONS STALLED. THIS IS DANGEROUS ESPECIALLY IN
         HIGHWAY TRAFFIC AND IS ESPECIALLY DANGEROUS WHEN
         ACCELERATING TO PASS OR ACCELERATING ON AN
         HIGHWAY ONRAMP TO MERGE WITH TRAFFIC. I HAVE TAKE
         THE TRUCK TO DEALER AT AROUND 2000 MILES. WAS TOLD
         THAT THEY COULDN'T FIND ANY PROBLEMS AND THEY
                                     44
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19   PageID.45   Page 45 of 70




         "RESET" THE TRANSMISSION. IT RAN FINE FOR ONE DAY
         AND BEGAN THE PROBLEMS AGAIN. I HAVE OPERATED THE
         TRUCK NOW TO 6000 MILES TO SEE IF THE TRANSMISSION
         CAN "LEARN" ITS WAY OUT OF THIS AND IT HAS NOT. I AM
         GOING TO DEALER AGAIN AND IF THEY TELL ME AGAIN
         THAT THERE IS NO PROBLEM, I AM GOING TO FORCE THE
         SERVICE MANAGER TO DRIVE WITH ME FOR A DAY TO
         EXPERIENCE THE PROBLEM.

      ccc. DATE OF INCIDENT: August 2, 2016
         DATE COMPLAINT FILED: November 18, 2016
         NHTSA/ODI ID: 10926937
         SUMMARY:

         VEHICLE HESITATES AND STUMBLES ON ACCELERATION
         DURING MOTION WHEN ACCELERATION IS RESUMED
         WHILE MOVING. IT SEEMS THAT THE TRANSMISSION IS NOT
         SHIFTING DOWN. YOU HAVE TO GET INTO THE
         ACCELERATION, WHICH IS A SAFETY CONDITION IN
         TRAFFIC. AT TIMES IT STUMBLES BAD ENOUGH TO SLOW
         SPEED DRAMATICALLY, WHICH IS ALSO A SAFETY
         CONDITION ON INTERSTATE. TOOK THE VEHICLE TO
         DEALERSHIP AND THEY ARE DEDICATED TO SAYING THAT
         THERE IS NO CODES UP AND I AM NEARLY AT THE POINT TO
         SEEK HELP FROM LAWYER ON THE SITUATION.

      ddd. DATE OF INCIDENT: December 26, 2016
         DATE COMPLAINT FILED: January 1, 2017
         NHTSA/ODI ID: 10938972
         SUMMARY:

         THIS VEHICLE'S ERRATIC DOWNSHIFTING AND UPSHIFTING
         OF THE AUTOMATIC TRANSMISSION CAUSES ABRUPT
         CHANGES IN ACCELERATION AND DECELERATION THAT
         SETS UP SEQUENCES THAT FORCE THE DRIVER TO
         CONTINUALLY PRESS DOWN ON, OR LET UP, ON THE BREAK
         AND OR ACCELERATOR TO ATTEMPT TO BLEND IN WITH
         STOP-AND-GO TRAFFIC. IN VERY HEAVY TRAFFIC, PRESENT
         WHEN ENTERING OR LEAVING LARGE CITIES, THE ONSET
         AND CONTINUANCE OF THIS VEHICLE'S PERFORMANCE
                                     45
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19   PageID.46   Page 46 of 70




            WORSENS RESULTING IN DRIVER FATIGUE AND EXTREME
            STRESS, BROUGHT ON BY THE EVER PRESENT NECESSITY
            TO BE EXTRA WATCHFUL AND TO MANEUVER TO AVOID
            HITTING THE VEHICLE IN FRONT, OR BEING REAR-ENDED.

            WHEN DRIVING THROUGH MOUNTAINOUS TERRAIN AT
            TODAY'S INTERSTATE SPEEDS, THERE IS RECURRING
            "BUMPING" THAT SETS UP WHEN ASCENDING LONG
            GRADES. IT CREATES THE FEELING THAT EITHER THE
            TRANSMISSION IS ATTEMPTING TO DOWNSHIFT BUT THEN
            CHANGES ITS MIND, OR THE ENGINE'S RPM ARE ABOUT TO
            INCREASE BUT DON'T. THIS ADDS TO FEAR OF IMMINENT
            FAILURE AND BEING LEFT STRANDED.

            THIS BEHAVIOR WAS PRESENT FROM THE VERY FIRST TIME
            THE VEHICLE WAS DRIVEN. IT'S GETTING WORSE.THIS
            DRIVER BELIEVES THE UNSAFE OPERATING PERFORMANCE
            OF THIS VEHICLE AS DESCRIBED ABOVE, IS EXACERBATED
            BY THE COMBINATION OF THE SMALL, 4 CYLINDER ENGINE
            COUPLED TO THE 6 SPEED TRANSMISSION, THAT REQUIRES
            THE ENGINE TO RAPIDLY DOWNSHIFT OR UPSHIFT TO
            PROVIDE THE NEEDED PERFORMANCE REQUIRED IN
            TODAY'S DRIVING ENVIRONMENTS. FURTHER, IT IS
            EVIDENT    THE     SOFTWARE    CONTROLLING     THE
            TRANSMISSION'S OPERATING BEHAVIOR WAS NEITHER
            FULLY DEVELOPED NOR TESTED THROUGHOUT ITS
            ANTICIPATED FULL OPERATING RANGE AND AS SUCH
            CREATES A VEHICLE THAT IS DANGEROUS TO OPERATE ON
            PUBLIC ROADS

            ATTEMPTS TO HAVE THESE ISSUES ADDRESSED WITH THE
            DEALER RESULTED IN BEING TOLD..." NOTHING CAN BE
            DONE...THE PROBLEMS YOU ARE ENCOUNTERING ARE
            BEING ARE BEING EXPERIENCED BY MANY CUSTOMERS.
            CHEVROLET IS NOT PROVIDING ANY SOLUTIONS". *TR]
      2.      Customer Complaints on Third-Party Websites

      42.     Consumers have raised similar complaints about the Transmission

Defect on various online forums. Below are some examples.
                                      46
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19         PageID.47    Page 47 of 70




GMC Canyon

   a. December 1, 2014: Transmission and engine are not synchronized
      through shifting and acceleration. Engine is overloaded and shudders at
      low speeds when transmission does not downshift. Acceleration is very
      poor unless aggressive accelerator is used. Often, engine revs to 4500 to
      5000 RPM but there is no acceleration until transmission catches up -
      dangerous situations occur. Dealer has done GMC "upgrades" without
      helping. Lead GMC tech has driven the truck and agrees it is not
      operating correctly. Computer does not show "fault" codes so this
      appears to be the computer that is the problem. Intermittent episodes of
      engine almost stalling, horrible acceleration (worse than normal) to the
      point of maybe having to flatbed the vehicle to dealer. Turning off the
      truck seems to "fix" that - but no fault codes appear. Asked GMC for
      qualified engineer to drive the vehicle and was informed the area manager
      states "that the vehicle is operating as designed" - which if that is the case,
      they     need      to     go    out     of     business.    (Available       at
      https://www.carcomplaints.com/GMC/Canyon/2015/transmission/not_sh
      ifting_properly.shtml)(Emphasis Added)
   b. October 1, 2015: I purchased a new 2015 GMC Canyon and had the same
      issues with the automatic transmission being calibrated poorly. As others
      have mentioned, when in drive, the transmission stayed in 6th gear when
      slowing down from highway speed all the way until about 30 mph so when
      you would accelerate at that point, the engine lugged and you had to push
      the gas pedal down quite a bit until finally the transmission would
      downshift to 3rd, skipping 5th and 4th and causing a super abrupt shift.
      Also, when accelerating from a stop, you had to increase the pressure on
      the pedal to keep the truck from slowing and lugging at about 30 mph….
      (Id.)
   c. June 2, 2015: Issue happens every time I go down a steep hill. I have
      taken it back to the dealer four times and have been told this is a consistent
      problem with GMC truck transmissions. To stop the drag on the
      transmission, I have to accelerate and try to get the transmission to "let
      go." Sometimes this solves the issue, sometimes it does not. I have a
      36,000 mile warranty. Currently the truck has 16,000 miles. Before the
      warranty expires I will be trading the truck in for anything but another
      GMC truck. (Id.)
Chevrolet Colorado
   a. February 1, 2015: I have a 2015 4x4 Crew Cab with the 3.6L. I was
      having the same problem with the downshifting from 3rd down to 2nd
      (between 20-30 mph...real bad when I turned left), with the gurgling, and
      the RPMs dropping below 500, I thought I was going to stall. My
      dealership told me the same thing, that it was trying to learn my driving
      style. Well, I brought her at the end of January, and as of this past Friday
      I had almost 15,000 on it.
      So they finally listened to me, as they were fixing the 4 other recalls, they
      noticed the problem. IT'S THE TORQUE CONVERTER!!!!!!!!!!!! TELL
      YOUR DEALER TO CHECK IT.............IT IS DEFECTIVE! I hope this
                                          47
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19      PageID.48    Page 48 of 70



      helps. I'm supposed to get her back today, but we shall see!
      Update from October 5, 2015: After the torque converter was replaced, it
      seemed to be running fine. For about 1000 miles when it started again. I
      brought it back, but the trans guy at my dealership said it was fine. I am
      now in a battle with them. Good this=ng I have the 100000 mile warranty.
      (Available                                                               at
      https://www.carcomplaints.com/Chevrolet/Colorado/2015/transmission/
      very_sluggish_starts_chugging_wont_downshift.shtml)
   b. February 24, 2015: I HAVE HAD A SHIFTING PROBLEM WITH MY
      COLORADO FROM THE FIRST DAY I PURCHASED IT. I TOOK IT
      TO THE DEALER FOR AN EXHAUST SENSOR REPLACEMENT
      AND TOLD THEM ABOUT THE SHIFTING PROBLEM. THEY
      CLAIMED TO DO A COMPUTER UPDATE AND SAID IT WAS
      FIXED. NOT SO, SAME OLD PROBLEM. I GIVE IT GAS AT A SLOW
      SPEED WHEN IT IS IN HIGH GEAR AND IT BUCKS LIKE IT IS
      MISSING. GIVE IT MORE GAS AND IT WILL FINALLY SHIFT. I
      JUST READ SEVERAL COMPLAINTS OF THE SAME PROBLEM
      WITH THIS VEHICLE. THE POWER AND GAS MILEAGE IS ALSO
      VERY DISAPPOINTING. THOUGHT GM WOULD GET THEIR ACT
      TOGETHER AFTER THE IGNITION SWITCH PROBLEM BUT NOW
      I AM WONDERING. IF THEY DO NOT FIX THIS PROBLEM SOON,
      I AM GOING TO A SMALL TACOMA. IF ANYONE FINDS A
      SOLUTION TO THIS PROBLEM, I WOULD APPRECIATE
      KNOWING           WHAT         IT       IS.       (Available      at
      https://www.carcomplaints.com/Chevrolet/Colorado/2015/transmission/
      not_shifting_properly.shtml)
   c. June 1, 2015: The electronic brain for the tranny in my '15 Colorado
      definitely is missing some brain cells. Seemed to be adapting to my
      driving for a while, then it began to aggressively downshift descending
      highway grades then not up-shifting when I get back on the gas.
      Annoying. Service said "Normal behavior." Yeah. (Available at:
      http://coloradofans.com/forums/185-2nd-gen-engines-technical-
      discussion/241386-does-anyone-know-what-fix-shifting-issues-new-
      colorado.html)
   d. July 20, 2016: I was nearly hit from behind today while trying to merge
      onto the Interstate from an on-ramp. This was due to the "dead throttle /
      too high a gear" problem with 2015-16 Colorados and Canyons that is all
      over the web. We all know its an issue. Meanwhile I have not seen anyone
      report a meaningful response from GM.
      I just completed filing a complaint with NHTSA at this website: Home |
      National Highway Traffic Safety Administration (NHTSA)
      If you have experienced this problem (and if you have a gen2 truck I can't
      imagine you haven't), realize it IS a safety issue. As such, I think we all
      have an obligation to report this. When you go to the NHTSA site, if you
      are like me, you will be amazed to see only a handful of complaints. If we
      all complain, there is a chance we could get GM to offer a fix. (Available
      at        http://coloradofans.com/forums/185-2nd-gen-engines-technical-
      discussion/309010-delayed-acceleration-post-complaint-nhtsa.html)
                                        48
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19        PageID.49    Page 49 of 70



   e. July 25, 2018: My transmission doesn't shift properly and I don't drive
      my Canyon like a Camaro. I definitely feel the transmission down shifting
      issue. Slowing down from 45-50 to 20-25 then accelerating again. The
      chugging starts. I have to punch the accelerator, which causes at least a
      sudden 2 gear downshift, to get the truck to go. Never had a vehicle do
      this before. And yes, I had my dealer update the software last year.
      I've read the duramax has a better transmission programming and doesn't
      do this. (Id).
   f. September 1, 2016: I have a little over 22,000 miles on my 15 I have had
      it for a little over 1 year, I too now have a severe lag and chugging when
      accelerating. I have had this into the dealer now 5 times for them to
      comeback and say that it is working as designed. (boy I would like to find
      that engineer). I was contacted by GM regarding this issue and they are
      now in the process of working with the dealer and getting a field engineer
      in to look at it. Even today I was in a 40 mph speed zone with a slow
      moving scooter in front of me. In order to pass that at 25 mph I had to
      literally make it downshift by stomping on the accelerator to make it
      downshift. It shuddered so hard before the downshift that my wife even
      complained about it. This truck used to be fun to drive but now I am not
      real happy with it. The problem appears between 40 -45 mph and at 60
      when trying to keep up with traffic on a grade. I am now logging each
      time I drive it and noting the rpm and speed. Maybe that will help the
      engineers.
      Not sure if it is engine or transmission at this point. I do agree a engine
      with 300 hp should have the guts to pull through without the chugging.
      I will report when they finally get some time with it and let me know. (Id.)
   g. September 3, 2016: I have had my 2016 Colorado for 3 weeks now and
      have experienced the delayed acceleration several times, was at dealership
      and they said it was due to the transmission learning my driving habits. I
      don't really buy into that explanation, my conditions occur when getting
      back up to speed after slowing down, transmission seems to be confused
      as to what gear to be in. But the throttle does not respond no matter how
      hard the gas pedal is pushed, I drive pretty aggressively so the thought that
      you just need to drive it harder is mute, my thought is it is in the
      programming and could be corrected. I don't feel I should have to invest
      in after market tuner to get my truck to drive properly, and by the way I'm
      57, not so new to driving, and have owned every kind of auto there is just
      about, but I love Chevy trucks and especially my new V6 Colorado. (Id.)\
   h. September 8, 2016: I have a 2016 with 2,300 miles and have been having
      this problem since new. It has been to the dealer three time and they still
      cannot get it stopped. The first time at 500 mile they replaced the torque
      converter....no help. Mine chugs and shudders like the plugs are 10 years
      old.
      On Aug 15, 2016 GM came out with Document ID 4573823 #PIP5342B
      re-programming of the ECM and TCM for the "Chugging or Shuddering"
      My dealer has preformed it twice and it is still just as bad.

                                         49
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19          PageID.50    Page 50 of 70



      If you don't have this problem you are fortunate, it is terrible!
      I called Detroit today, they are aware of the problem, but it is not on all of
      the trucks. Only 55 posts on one forum with the problem out of 7,000
      reviews. It is now being turned over the General Manager of the
      dealership. We'll see where it goes from here. Here is the bad part...the
      PIP states "Preforming this calibration update may not totally address
      shudder or chugging concerns."
      GM still does not have a fix. Glad FL has the Lemon Law. (Id.)
      3.     Other Sources of Defendant’s Knowledge

      43.    As the complaints reproduced above indicate, many Class members

also complained directly to GM about the Transmission Defect, often in hopes of

securing warranty or goodwill coverage for necessary repairs. Coupled with its

efforts to monitor Class member complaints tendered to NHTSA or posted on third-

party websites, the many instances in which Class members contacted GM to discuss

the defect did, or should have, alerted GM to the Transmission Defect’s existence.

      44.    GM is also experienced in the design and manufacture of consumer

vehicles and conducts pre- and post-release testing on incoming batches of

components, including the transmission systems. These tests are designed to verify

that the parts are free from defects and comply with GM’s specifications. As a result,

GM knew or should have known that the transmissions in Class Vehicles were

defective and prone to premature failure.

      45.    Specifically, GM is known for its “notoriously rigorous durability tests.

In just 18 months, engineers are able to replicate the kind of wear and tear a car

would undergo in its entire lifetime, ensuring it will hold up over time once it reaches


                                          50
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19       PageID.51    Page 51 of 70




customer hands.”2

      46.    GM is “always pushing ourselves to test even the smallest part of a

vehicle to ensure that the entire product from the engine down to the screws and

bolts are tough enough to handle the driving our customers need.”3

      47.    The 2014 Chevrolet Silverado, for example, completed more than 12.5

million miles of testing before General Motors put the vehicle on sale. GM touts that

its “fleet of Silverado test vehicles completed more than 4 million miles of combined

durability testing and 8.2 million miles of real world driving before being sent into

production in Silao, Mexico, Fort Wayne Ind. and Flint, Mich. The testing was done

in the scorching deserts of Arizona, the frozen grounds of Kapuskasing Ontario, and

of course GM’s own test facility.”4

      48.    GM also knew or should have known of the Transmission Defect

through its own internal records because of the high number of replacement parts,

including transmissions, likely ordered from GM by authorized GM dealerships.

Upon information and belief, all GM service centers are required to order


2
 See http://gmauthority.com/blog/2014/10/general-motors-celebrates-90-years-of-
vehicle-testing-and-abuse-at-its-milford-proving-grounds/ (last visited Mar. 7,
2018).
3
 Id.; see also
http://media.gm.com/media/us/en/gm/news.detail.html/content/Pages/news/us/en/2
014/Oct/1024-milford.html (last visited Mar. 8, 2018).
4
 http://gmauthority.com/blog/2013/10/2014-silverados-benefit-from-12-5-million-
miles-of-durability-testing/ (last visited Mar. 8, 2018).

                                         51
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19         PageID.52    Page 52 of 70




replacement parts directly from GM. Furthermore, independent vehicle repair shops

that service Class Vehicles also order replacement original equipment manufacturer

(OEM) parts directly from GM. Therefore, the sudden increase in orders of

transmissions used in the Class Vehicles was known to GM and should have alerted

it to the scope and severity of the Transmission Defect.

      49.    Moreover, GM also should have known of the Transmission Defect due

to the sheer number of reports of premature failures in the Class Vehicles. On

information and belief, GM, like all vehicle manufacturers, communicates with its

authorized service technicians in order to identify pervasive vehicle defects, and

identify root causes and potential repairs. GM collects and analyzes field data

including, but not limited to, repair requests made at dealerships and service centers,

technical reports prepared by engineers that have reviewed vehicles for which

warranty coverage is requested, parts sales reports, and warranty claims data, in

order to determine whether a defect exists and should be covered under warranty or

through a goodwill program

      50.    GM also reviews and analyzes warranty data submitted by its

dealerships and authorized technicians in order to identify defect trends in its

vehicles. GM dictates that when a repair is made under warranty (or warranty

coverage is requested), service centers must provide GM with detailed

documentation of the problem and the fix that describes the complaint, cause, and


                                          52
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19         PageID.53    Page 53 of 70




correction, and also save the defective component in case GM later decides to audit

the dealership or otherwise verify the warranty repair. For their part, service centers

are meticulous about providing this detailed information about in-warranty repairs

to GM because GM will not pay the service centers for the repair if the complaint,

cause, and correction are not sufficiently described. Due to GM’s efforts to monitor

defect trends and the sheer number of repairs and warranty/goodwill requests made

in connection with the defect, GM knew or should have known of the defect.

      51.    The timing of the aforementioned complaints, coupled with the other

means through which GM monitors vehicle performance, clearly establishes that

GM had knowledge of the defect prior to the time of sale of all Class Vehicles.

                             CLASS ALLEGATIONS

      52.    Plaintiff brings this action on her own behalf, and on behalf of a

nationwide class pursuant to Federal Rule of Civil Procedure, Rule 23(a), 23(b)(2),

and/or 23(b)(3).

             Nationwide Class:

             All persons or entities in the United States who are current
             or former owners and/or lessees of a model year 2015-
             2017 GMC Canyon and Chevrolet Colorado.

      53.    In the alternative to the Nationwide Class, and pursuant to Federal Rule

of Civil Procedure, Rule 23(c)(5), Plaintiff seeks to represent the following classes

in the event that the Court declines to certify the Nationwide Class:


                                          53
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19        PageID.54    Page 54 of 70




             The Florida Class:

             All persons or entities in Florida who are current or former
             owners and/or lessees of a model year 2015-2017 GMC
             Canyon and Chevrolet Colorado.

      54.    The Nationwide Class and the Florida Class shall be collectively

referred to herein as the “Class.” Excluded from the Class are Defendant, its

affiliates, employees, officers and directors, persons or entities that purchased the

Class Vehicles for resale, and the Judge(s) assigned to this case. Plaintiff reserves

the right to modify, change, or expand the various class definitions set forth above

based on discovery and further investigation.

      55.    Certification of Plaintiff’s claims for class-wide treatment is

appropriate because Plaintiff can prove the elements of her claims on a class-wide

basis using the same evidence as would be used to prove those elements in individual

actions alleging the same claim.

      56.    Numerosity: Upon information and belief, the Class is so numerous that

joinder of all members is impracticable. Plaintiff believes that hundreds of thousands

of Class Vehicles have been sold and leased in the United States, and in each of the

States that are within the Class.

      57.    Existence and Predominance of Common Questions of Fact and Law:

Common questions of law and fact exist as to all members of the Class. These

questions predominate over the questions affecting individual Class members. These


                                         54
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19        PageID.55     Page 55 of 70




common legal and factual questions include, but are not limited to:

            a.     Whether Defendant engaged in the conduct alleged herein;

            b.     Whether      Defendant    designed,   manufactured,     advertised,

                   marketed, distributed, leased, sold, or otherwise placed Class

                   Vehicles into the stream of commerce in the United States;

            c.     When Defendant learned of the defective transmissions in the

                   Class Vehicles;

            d.     Whether Defendant knew of the defective transmissions, yet

                   failed to disclose the problem and its consequences to its

                   customers;

            e.     Whether a reasonable consumer would consider the defective

                   transmission or its consequences to be material;

            f.     Whether Defendant has failed to provide free repairs as required

                   by its warranties;

            g.     Whether Plaintiff and other Class members have been harmed by

                   the conduct alleged herein;

            h.     Whether Defendant was unjustly enriched by its deceptive

                   practices; and

            i.     Whether Plaintiff and members of the Class are entitled to

                   equitable relief in the form of rescission of the purchase


                                        55
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19         PageID.56    Page 56 of 70




                   agreement or other injunctive relief and, if so, in what amount.

      58.    Typicality: All of the Plaintiff’s claims are typical of the claims of the

Class since Plaintiff purchased a Class Vehicle with a defective transmission, as did

each member of the Class. Furthermore, Plaintiff and all members of the Class

suffered monetary and economic injuries arising out of GM’s wrongful conduct.

Plaintiff is advancing the same claims and legal theories on behalf of themselves and

all absent Class members.

      59.    Adequacy: Plaintiff is an adequate representative because her interests

do not conflict with the interests of the Class that she seeks to represent, she has

retained counsel competent and highly experienced in complex class action

litigation, and she intends to prosecute this action vigorously. The interests of the

Class will be fairly and adequately protected by Plaintiff and her counsel.

      60.    Superiority: A class action is superior to all other available means of

fair and efficient adjudication of the claims of Plaintiff and members of the Class.

The injury suffered by each individual Class member is relatively small in

comparison to the burden and expense of individual prosecution of the complex and

extensive litigation resulting from GM’s conduct. It would be virtually impossible

for members of the Class to effectively redress GM’s misconduct individually. Even

if the members of the Class could afford such individual litigation, the court system

could not. Individualized litigation presents a potential for inconsistent or


                                         56
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19        PageID.57    Page 57 of 70




contradictory judgments. Individualized litigation increases the delay and expense

to all parties, and to the court system, presented by the complex legal and factual

issues of the case. By contrast, the class action device presents far fewer management

difficulties, and provides the benefits of single adjudication, an economy of scale,

and comprehensive supervision by a single court. Members of the Class can be

readily identified and notified based on, inter alia, GM’s vehicle identification

numbers, warranty claims, registration records, and database of complaints.

      61.     GM has acted, and refused to act, on grounds generally applicable to

the Class, thereby making appropriate final equitable relief with respect to the Class

as a whole.

                          FIRST CAUSE OF ACTION

BREACH OF WRITTEN WARRANTY UNDER THE MAGNUSON-MOSS
                           WARRANTY ACT
  (On Behalf of the Nationwide Class, or Alternatively, the Florida Class)
      62.     Plaintiff and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

      63.     Plaintiff and the Class members are “consumers” within the meaning

of the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(3).

      64.     Defendant is a “supplier” and “warrantor” within the meaning of 15

U.S.C. §§ 2301(4)-(5).

      65.     The Class Vehicles are “consumer products” within the meaning of 15


                                         57
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19           PageID.58    Page 58 of 70




U.S.C. § 2301(1).

      66.    Defendant’s warranties are “written warranties” within the meaning of

15 U.S.C. § 2301(6).

      67.    Defendant breached the express warranties by:

             a.     Providing a 3-year/36,000 miles New Vehicle Limited Warranty

                    and a Service Parts Warranty with the purchase or lease of the

                    Class Vehicles, thereby warranting to repair or replace any part

                    defective in material or workmanship at no cost to the owner or

                    lessee;

             b.     Providing a 5-year/60,000 miles Powertrain Warranty with the

                    purchase or lease of the Class Vehicles, thereby warranting to

                    repair or replace any drivetrain part defective in material or

                    workmanship at no cost to the owner or lessee;

             c.     Selling and leasing Class Vehicles with defective transmissions,

                    requiring repair or replacement within the warranty period; and

             d.     Refusing and/or failing to honor the express warranties by

                    repairing   or   replacing,   free   of   charge,     the   defective

                    transmissions.

      68.    Plaintiff and the other Class members relied on the existence and length

of the express warranties in deciding whether to purchase or lease the Class Vehicles.


                                          58
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19         PageID.59   Page 59 of 70




      69.    Defendant’s breach of the express warranties has deprived Plaintiff and

the other Class members of the benefit of their bargain.

      70.    The amount in controversy of Plaintiff’s individual claims meets or

exceeds the sum or value of $25.00. In addition, the amount in controversy meets or

exceeds the sum or value of $50,000 (exclusive of interests and costs) computed on

the basis of all claims to be determined in this suit.

      71.    Defendant has been afforded a reasonable opportunity to cure its breach

of the written warranties and/or Plaintiff and the other Class members were not

required to do so because providing Defendant a reasonable opportunity to cure its

breach of written warranties would have been futile. Defendant was also on notice

of the defect from the complaints and service requests it received from Class

members, as well as from its own warranty claims, customer complaint data, and/or

parts sales data.

      72.    As a direct and proximate cause of Defendant’s breach of the written

warranties, Plaintiff and the other Class members sustained damages and other losses

in an amount to be determined at trial. Defendant’s conduct damaged Plaintiff and

the other Class members, who are entitled to recover actual damages, consequential

damages, specific performance, diminution in value, costs, including statutory

attorney fees, and/or other relief as deemed appropriate.




                                           59
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19          PageID.60    Page 60 of 70




                         SECOND CAUSE OF ACTION

  VIOLATIONS OF THE FLORIDA DECEPTIVE AND UNFAIR TRADE
                      PRACTICES ACT
                 (On Behalf of the Florida Class)
      73.    Plaintiff incorporates by reference all allegations of the preceding

paragraphs as though fully set forth herein.

      74.    Plaintiff brings this cause of action on behalf of herself and on behalf

of the members of the Florida Class against Defendant.

      75.    Plaintiff and the members of the Florida Class are “consumers” within

the meaning of Fla. Stat. § 501.203(7).

      76.    At all relevant times, Defendant was engaged in trade or commerce

within the meaning of Fla. Stat. § 501.203(8).

      77.    The purpose of the Florida Deceptive and Unfair Trade Practices Act,

Fla. Stat. §§ 501.201, et seq., is to “protect the consuming public . . . from those who

engage in unfair methods of competition, or unconscionable, deceptive or unfair acts

or practices in the conduct of any trade or commerce.” Fla. Stat. § 501.202(2).

      78.    Florida’s Deceptive and Unfair Trade Practices Act prohibits “[u]nfair

methods of competition, unconscionable acts or practices, and unfair or deceptive

acts or practices in the conduct of any trade or commerce.” Fla. Stat. § 501.204(1).

      79.    In the course of Defendant’s business, it knowingly concealed,

suppressed, and omitted the fact that the Class Vehicles are defective, with the intent


                                          60
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19         PageID.61    Page 61 of 70




that Plaintiff and the Florida Class Members rely upon that concealment,

suppression, and omission when purchasing the Class Vehicles. The existence of the

Transmission Defect, which manifests in all or substantially all Class Vehicles, is

material to a reasonable consumer in that it causes, among other things, slipping,

bucking, kicking, jerking and harsh engagement; has premature internal wear,

sudden acceleration, delay in downshifts, delayed acceleration and difficulty

stopping the vehicle, and eventually suffers a catastrophic failure, leads to thousands

of dollars in repair expenses, and causes the Class Vehicles to be worth substantially

less than they would otherwise be valued.

      80.    Defendant has engaged in unfair and deceptive trade practices,

including representing that the Class Vehicles have characteristics, uses, benefits,

and qualities which they do not have; representing that the Class Vehicles are of a

particular standard and quality when they are not; advertising the Class Vehicles

with the intent to not sell them as advertised; and otherwise engaging in conduct

likely to deceive. Further, Defendant’s acts and practices described herein offend

established public policy because of the harm they cause to consumers outweighs

any benefit associated with such practices, and because Defendant fraudulently

concealed the defective nature of the Class Vehicles from consumers.

      81.    As a direct and proximate result of Defendant’s unlawful conduct,

Plaintiff and the Florida Class Members have suffered harm in that they bought Class


                                          61
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19         PageID.62    Page 62 of 70




Vehicles they otherwise would not have, overpaid for their Class Vehicles, did not

receive the benefit of their bargain, and their Class Vehicles suffered a diminution

in value. Meanwhile, Defendant has sold more Class Vehicles than it otherwise

could have and charged inflated prices for the Class Vehicles, unjustly enriching

itself thereby.

       82.    Plaintiff and the other Class members have suffered an injury in fact,

including the loss of money or property, as a result of Defendant’s unfair, unlawful,

and/or deceptive practices. In purchasing their Class Vehicles, Plaintiff and the other

Class members relied on the misrepresentations and/or omissions of Defendant with

respect to the reliability of the Class Vehicles. Defendant’s representations were

untrue because the Class Vehicles were defectively designed and manufactured. Had

Plaintiff and the other Class members known this, they would not have purchased

their Class Vehicles and/or paid as much for them. Accordingly, Plaintiff and the

other Class members overpaid for their Class Vehicles and did not receive the benefit

of their bargain.

       83.    Pursuant to Fla. Stat. § 501.211, Plaintiff and the Florida Class

Members are entitled to damages, declaratory judgment, and equitable relief,

including restitutionary disgorgement of all profits accruing to Defendant because

of their deceptive practices and an order requiring Defendant to adequately disclose

and repair the defect.


                                          62
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19           PageID.63    Page 63 of 70




                            THIRD CAUSE OF ACTION

                         COMMON LAW FRAUD
   (On Behalf of the Nationwide Class or, Alternatively, the Florida Class)
         84.   Plaintiff incorporates by reference all allegations of the preceding

paragraphs as though fully set forth herein.

         85.   Plaintiff bring this cause of action on behalf of herself and on behalf of

the members of the Class against Defendant.

         86.   Defendant’s misrepresentations, nondisclosures, and/or concealment of

material facts to Plaintiff and the members of the Class, as set forth above, were

known, or through reasonable care should have been known, by Defendant to be

false and material and were intended to mislead Plaintiff and the members of the

Class.

         87.   Plaintiff and the Class were actually misled and deceived and were

induced by Defendant to purchase the Class Vehicles which they would not

otherwise have purchased, or would have paid substantially less for, absent

Defendant’s fraudulent conduct.

         88.   As a result of Defendant’s conduct, Plaintiff and the Class members

have been damaged.




                                           63
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19        PageID.64    Page 64 of 70




                         FOURTH CAUSE OF ACTION

                          UNJUST ENRICHMENT
    (On Behalf of the Nationwide Class or, Alternatively, the State Classes)
      89.    Plaintiff incorporates by reference all allegations of the preceding

paragraphs as though fully set forth herein.

      90.    Plaintiff brings this cause of action on behalf of herself and on behalf

of the members of the Class against Defendant.

      91.    Plaintiff and members of the Class conferred a benefit on Defendant by

purchasing or leasing the Class Vehicles.

      92.    The benefit conferred by Plaintiff and members of the Class on

Defendant was at the Plaintiff’s and Class members’ expense.

      93.    Defendant had knowledge that this benefit was conferred upon it.

      94.    Defendant has been unjustly enriched at the expense of Plaintiff, and

its retention of this benefit under the circumstances would be inequitable.

                          FIFTH CAUSE OF ACTION

                    BREACH OF EXPRESS WARRANTY
    (On Behalf of the Nationwide Class or, Alternatively, the State Classes)
      95.    Plaintiff incorporates by reference all allegations of the preceding

paragraphs as though fully set forth herein.

      96.    Plaintiff brings this cause of action on behalf of herself and on behalf

of the members of the Class against Defendant.


                                         64
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19         PageID.65    Page 65 of 70




      97.   Defendant expressly warranted that the Class Vehicles were of high

quality and, at a minimum, would work properly.             Defendant also expressly

warranted that they would repair and/or replace defects in material and/or

workmanship free of charge that occurred during the New Vehicle Limited Warranty

and Powertrain Warranty.

      98.   Defendant breached the express warranties by:

            e.    Providing a 3-year/36,000 miles New Vehicle Limited Warranty

                  and a Service Parts Warranty with the purchase or lease of the

                  Class Vehicles, thereby warranting to repair or replace any part

                  defective in material or workmanship at no cost to the owner or

                  lessee;

            f.    Providing a 5-year/60,000 miles Powertrain Warranty with the

                  purchase or lease of the Class Vehicles, thereby warranting to

                  repair or replace any drivetrain part defective in material or

                  workmanship at no cost to the owner or lessee;

            g.    Selling and leasing Class Vehicles with defective transmissions,

                  requiring repair or replacement within the warranty period; and

            h.    Refusing and/or failing to honor the express warranties by

                  repairing   or   replacing,   free   of    charge,    the   defective

                  transmissions.


                                        65
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19         PageID.66    Page 66 of 70




      99.     Moreover, Defendant breached these warranties by selling to Plaintiff

and Class members the Class Vehicles with the Transmission Defect, which are not

of high quality, and which fail prematurely and/or fail to function properly.

      100. As a result of the Defendant’s actions, Plaintiff and Class members

have suffered economic damages including but not limited to costly repairs, loss of

vehicle use, substantial loss in value and resale value of the vehicles, and other

related damage.

      101. Defendant’s attempts to disclaim or limit these express warranties vis-

à-vis consumers are unconscionable and unenforceable under the circumstances

here. Specifically, Defendant’s warranty limitation is unenforceable because it

knowingly sold a defective product without informing consumers about the

Transmission Defect.

      102. The time limits contained in Defendant’s warranty period were also

unconscionable and inadequate to protect Plaintiff and members of the Class.

Among other things, Plaintiff and Class members had no meaningful choice in

determining these time limitations, the terms of which unreasonably favored

Defendant. A gross disparity in bargaining power existed between GM and Class

members, and GM knew or should have known that the Class Vehicles were

defective at the time of sale and would fail well before their useful lives.

      103. Plaintiff and Class members have complied with all obligations under


                                          66
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19          PageID.67    Page 67 of 70




the warranty, or otherwise have been excused from performance of said obligations

as a result of Defendant’s conduct described herein.

                           SIXTH CAUSE OF ACTION

                    BREACH OF IMPLIED WARRANTY
    (On Behalf of the Nationwide Class or, Alternatively, the State Classes)

      104. Plaintiff incorporates by reference all allegations of the preceding

paragraphs as though fully set forth herein.

      105. Plaintiff brings this cause of action on behalf of herself and on behalf

of the members of the Class against Defendant.

      106. GM was at all relevant times the manufacturer, distributor, warrantor,

and/or seller of the Class Vehicles. GM knew or had reason to know of the specific

use for which the Class Vehicles were purchased.

      107. GM provided Plaintiff and the other Class members with an implied

warranty that the Class Vehicles and any parts thereof were merchantable and fit for

the ordinary purposes for which they were sold. However, the Class Vehicles are

not fit for their ordinary purpose of providing reasonably reliable and safe

transportation because the Class Vehicles suffer from the Transmission Defect,

which makes the Class Vehicles not of high quality, and which causes them to fail

prematurely and/or fail to function properly. Therefore, the Class Vehicles are not

fit for their particular purpose of providing safe and reliable transportation.

      108. GM impliedly warranted that the Class Vehicles were of merchantable

                                          67
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19        PageID.68    Page 68 of 70




quality and fit for such use. This implied warranty included, among other things: (i)

a warranty that the Class Vehicles and their transmissions were manufactured,

supplied, distributed, and/or sold by GM were safe and reliable for providing

transportation and would not fail prematurely; and (ii) a warranty that the Class

Vehicles and their transmissions would be fit for their intended use while the Class

Vehicles were being operated.

      109. Contrary to the applicable implied warranties, the Class Vehicles and

their transmissions at the time of sale and thereafter were not fit for their ordinary

and intended purpose of providing Plaintiff and the other Class Members with

reliable, durable, and safe transportation. Instead, the Class Vehicles suffer from a

defective design(s) and/or manufacturing defect(s).

      110. Defendant’s actions, as complained of herein, breached the implied

warranty that the Class Vehicles were of merchantable quality and fit for such use.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, on behalf of herself and members of the Class,

respectfully requests that this Court:

      A.     determine that the claims alleged herein may be maintained as a class

action under Rule 23 of the Federal Rules of Civil Procedure, and issue an order

certifying one or more Classes as defined above;

      B.     appoint Plaintiff as the representative of the Class and her counsel as


                                         68
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19           PageID.69    Page 69 of 70




Class counsel;

          C.    award all actual, general, special, incidental, statutory, punitive, and

consequential damages and restitution to which Plaintiff and the Class members are

entitled;

          D.    award pre-judgment and post-judgment interest on such monetary

relief;

          E.    grant appropriate injunctive and/or declaratory relief, including,

without limitation, an order that requires Defendant to repair, recall, and/or replace

the Class Vehicles and to extend the applicable warranties to a reasonable period of

time, or, at a minimum, to provide Plaintiff and Class members with appropriate

curative notice regarding the existence and cause of the defect;

          F.    award reasonable attorneys’ fees and costs; and

          G.    grant such further relief that this Court deems appropriate.

                              JURY TRIAL DEMANDED

          Plaintiff hereby demands a trial by jury.

Dated: December 12, 2019                   Respectfully submitted,

                                           /s/ E. Powell Miller
                                           E. Powell Miller (P39487)
                                           Sharon S. Almonrode (P33938)
                                           The Miller Law Firm, P.C.
                                           950 W. University Drive, Suite 300
                                           Rochester, MI 48307
                                           Tel: (248) 841-2200
                                           Facsimile: (248) 652-2852
                                             69
Case 2:19-cv-13671-SJM-MJH ECF No. 1 filed 12/12/19   PageID.70   Page 70 of 70




                                   epm@millerlawpc.com
                                   ssa@millerlawpc.com

                                   Sauder Schelkopf LLC
                                   Joseph G. Sauder
                                   Matthew D. Schelkopf
                                   Joseph B. Kenney
                                   555 Lancaster Avenue
                                   Berwyn, PA 19312
                                   Tel: (610) 200-0581
                                   Facsimile: (610) 421-1326
                                   jgs@sstriallawyers.com
                                   mds@sstriallawyers.com
                                   jbk@sstriallawyers.com

                                   Capstone Law APC
                                   Steven R. Weinmann
                                   Tarek H. Zohdy
                                   Cody R. Padgett
                                   Trisha K. Monesi
                                   1875 Century Park East, Suite 1000
                                   Los Angeles, CA 90067
                                   Tel: (310) 556-4811
                                   Facsimile: (310) 943-0396
                                   Steven.Weinmann@Capstonelawyers.com
                                   Tarek.Zohdy@Capstonelawyers.com
                                   Cody.Padgett@Capstonelawyers.com
                                   Trisha.Monesi@Capstonelawyers.com


                                   Counsel for Plaintiff and the Putative
                                   Class




                                     70
